--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1





AMENDED AND RESTATED
CREDIT AGREEMENT


dated as of


February 11, 2010


among


WEINGARTEN REALTY INVESTORS,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


BANK OF AMERICA, N.A.,
as Syndication Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK and
ROYAL BANK OF CANADA,
as Documentation Agents








J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners


J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Co-Arrangers



 

--------------------------------------------------------------------------------

 

 
 
 
TABLE OF CONTENTS



ARTICLE I Definitions
1
SECTION 1.01. Defined Terms.
1
SECTION 1.02. Classification of Loans and Borrowings.
23
SECTION 1.03. Terms Generally.
23
SECTION 1.04. Accounting Terms; GAAP.
23
   
ARTICLE II The Credits
24
SECTION 2.01. Commitments..
24
SECTION 2.02. Loans and Borrowings.
24
SECTION 2.03. Requests for Revolving Borrowings.
25
SECTION 2.04. Competitive Bid Procedure.
26
SECTION 2.04.A. Swingline Loans.
29
SECTION 2.05. Letters of Credit.
30
SECTION 2.06. Funding of Borrowings.
35
SECTION 2.07. Interest Elections.
35
SECTION 2.08. Termination, Reduction and Increase of Commitments.
37
SECTION 2.09. Repayment of Loans; Evidence of Debt.
38
SECTION 2.10. Prepayment of Loans.
39
SECTION 2.11. Fees.
39
SECTION 2.12. Interest.
41
SECTION 2.13. Alternate Rate of Interest.
42
SECTION 2.14. Increased Costs.
42
SECTION 2.15. Break Funding Payments.
44
SECTION 2.16. Taxes.
44
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
45
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.
48
   
ARTICLE III Representations and Warranties
49
SECTION 3.01. Organization; Powers.
49
SECTION 3.02. Authorization; Enforceability.
49
SECTION 3.03. Governmental Approvals; No Conflicts.
49
SECTION 3.04. Financial Condition; No Material Adverse Change.
50
SECTION 3.05. Properties.
50
SECTION 3.06. Intellectual Property.
51
SECTION 3.07. Litigation and Environmental Matters.
52
SECTION 3.08. Compliance with Laws and Agreements.
54
SECTION 3.09. Investment and Holding Company Status.
54
SECTION 3.10. Taxes.
54
SECTION 3.11. ERISA.
54
SECTION 3.12. Disclosure.
55
SECTION 3.13. Insurance.
55


 
i

--------------------------------------------------------------------------------

 



SECTION 3.14. Margin Regulations.
55
SECTION 3.15. Subsidiaries.
55
   
ARTICLE IV Conditions
56
SECTION 4.01. Effective Date.
56
SECTION 4.02. Each Credit Event.
57
   
ARTICLE V Affirmative Covenants
57
SECTION 5.01. Financial Statements; Ratings Change and Other Information.
57
SECTION 5.02. Financial Tests.
59
SECTION 5.03. Notices of Material Events.
59
SECTION 5.04. Existence; Conduct of Business.
60
SECTION 5.05. Payment of Obligations.
60
SECTION 5.06. Maintenance of Properties; Insurance.
60
SECTION 5.07. Books and Records; Inspection Rights.
60
SECTION 5.08. Compliance with Laws.
61
SECTION 5.09. Use of Proceeds and Letters of Credit.
61
SECTION 5.10. Fiscal Year.
61
SECTION 5.11. Environmental Matters.
61
SECTION 5.12. Guaranties.
61
SECTION 5.13. Further Assurances.
62
   
ARTICLE VI Negative Covenants
62
SECTION 6.01. Liens.
62
SECTION 6.02. Fundamental Changes.
62
SECTION 6.03. Investments, Loans, Advances and Acquisitions.
63
SECTION 6.04. Hedging Agreements.
64
SECTION 6.05. Transactions with Affiliates.
64
SECTION 6.06. Restrictive Agreements.
65
SECTION 6.07. Government Regulation.
65
   
ARTICLE VII Events of Default
66
   
ARTICLE VIII The Administrative Agent
68
SECTION 8.01. General.
68
SECTION 8.02. Defaulting Lender.
70
   
ARTICLE IX Miscellaneous
73
SECTION 9.01. Notices.
73
SECTION 9.02. Waivers; Amendments.
74
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
75
SECTION 9.04. Successors and Assigns.
77


 
ii

--------------------------------------------------------------------------------

 



SECTION 9.05. Survival.
80
SECTION 9.06. Counterparts; Integration; Effectiveness.
80
SECTION 9.07. Severability.
80
SECTION 9.08. Right of Setoff.
81
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
81
SECTION 9.10. WAIVER OF JURY TRIAL.
82
SECTION 9.11. Headings.
82
SECTION 9.12. Confidentiality.
82
SECTION 9.13. Interest Rate Limitation.
83
SECTION 9.14. Liability of Holders.
84
SECTION 9.15. USA PATRIOT ACT NOTIFICATION.
84
   





SCHEDULES:


Schedule 2.01 -- Commitments
Schedule 2.05(d) -- Existing Letters of Credit
Schedule 3.05(f) -- Flood, Earthquake or Seismic Area
Schedule 3.07 -- Disclosed Matters
Schedule 3.15 -- Subsidiaries
Schedule 6.01 -- Existing Liens
Schedule 6.06 -- Existing Restrictions






EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Compliance Certificate
Exhibit C -- Form of Guaranty
Exhibit D -- Note
Exhibit E -- Form of Borrowing Request/Interest Rate Election
Exhibit F -- Form of Competitive Bid Request




 
iii

--------------------------------------------------------------------------------

 

 
AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of

February 11, 2010, among WEINGARTEN REALTY INVESTORS,

a Texas real estate investment trust, the LENDERS party hereto,

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

BANK OF AMERICA, N.A., as Syndication Agent, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

REGIONS BANK and ROYAL BANK OF CANADA,

as Documentation Agents.



WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders
entered into an Amended and Restated Credit Agreement dated as of February 22,
2006 (as amended to the date hereof, the “Original Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Original Credit Agreement and the Administrative
Agent and the Lenders have agreed to do so pursuant to the terms of this
Agreement; and
 
WHEREAS, the Borrower desires to obtain Loans and obtain Letters of Credit (as
such terms are hereinafter defined) from the Lenders; and
 
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make Loans and provide for the issuance of Letters of
Credit to the Borrower, as provided for herein;
 
NOW, THEREFORE, in consideration of the promises and the covenants and
agreements contained herein, the adequacy of which is hereby acknowledged, the
parties hereto hereby agree that the aforementioned recitals are true and
correct and hereby incorporated herein and that the parties hereto hereby agree
as follows:
 
ARTICLE I
 


 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of
 

 

--------------------------------------------------------------------------------

 

1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
 
“Adjusted Net Operating Income” means, for any income producing Real Property,
the Net Operating Income less the Capital Expenditure Reserve for such property.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of
Borrower.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment; provided that in the
case of Section 8.02 where a Defaulting Lender shall exist, “Applicable
Percentage” shall mean, under the circumstances therein stated, the percentage
of the total Commitments (disregarding any Defaulting Lender's Commitment)
represented by such Lender's Commitment.  If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Credit Exposure most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody's and S&P, respectively, applicable on such date
to the Index Debt:
 

 
2

--------------------------------------------------------------------------------

 



 
Index Debt Ratings:
ABR
Spread
Eurodollar
Spread
Facility Fee
Rate
Category 1
A-/A3 or better
1.35%
2.35%
0.400%
Category 2
BBB+Baa1
1.55%
2.55%
0.450%
Category 3
BBB/Baa2
1.75%
2.75%
0.500%
Category 4
BBB-/Baa3
1.90%
2.90%
0.600%
Category 5
Worse than BBB-/Baa3
2.30%
3.30%
0.700%



For purposes of the foregoing, (i) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody's and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody's or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 5.01(e) hereof or
otherwise.  Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an
 

 
3

--------------------------------------------------------------------------------

 

Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Weingarten Realty Investors, a Texas real estate investment
trust.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect, or (c) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 or 2.04.A.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
(a) for use in calculating the Fixed Charge Coverage Ratio and the Adjusted Net
Operating Income, the product of (i) the aggregate number of gross square feet
of improvements contained in each Real Property parcel owned by Borrower or any
Subsidiary measured as of the last day of each of the immediately preceding four
(4) calendar quarters and averaged, multiplied by (ii) $0.15; and (b) for use in
calculating Value, the product of (i) the aggregate number of gross square feet
of improvements contained in the applicable Real Property owned by Borrower or
any Subsidiary as of the last day of the immediately preceding calendar quarter,
multiplied by (ii) $0.15.  Capital Expenditure Reserve shall be calculated on a
consolidated basis in accordance
 

 
4

--------------------------------------------------------------------------------

 

with GAAP, and including (without duplication) the Equity Percentage of Capital
Expenditure Reserve for the Borrower's Unconsolidated Affiliates.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 33% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of the Borrower by any Person or
group.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04.  The initial amount of each
Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its
 

 
5

--------------------------------------------------------------------------------

 

Commitment, as applicable.  The initial aggregate amount of the Lenders’
Commitments is $500,000,000.00.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
 
“Competitive Loan” means a Loan made pursuant to Section 2.04.
 
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation.  “Controlling” and “Controlled” have meanings
correlative thereto.
 
“Credit Party” means the Borrower and each Guarantor, if any.
 
“Debt to Total Asset Value Ratio” means the ratio (expressed as a percentage) of
the Borrower’s Indebtedness to Total Asset Value.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days after the date required to be
funded by it hereunder, (b) notified Borrower, Administrative Agent, Issuing
Bank or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within three (3) Business Days after request by Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in
 

 
6

--------------------------------------------------------------------------------

 

then outstanding Letters of Credit, (d) otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days after the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
 
“Development Property” means the property described in clause (c) of the
definition of Value.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.07.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus or minus (c) to the extent included in
the determination of net income, any losses or gains resulting from Real
Property sales other than merchant build sales, write-downs, write-ups,
write-offs or other valuation adjustments of assets or liabilities, in each
case, as determined on a consolidated basis in accordance with GAAP, and
including (without duplication) the Equity Percentage of EBITDA for the
Borrower’s Unconsolidated Affiliates.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Eligible Ground Lease” means a lease of Real Property in which the Borrower or
a Subsidiary is ground lessee meeting the following requirements: (a) a
remaining term (including renewal options exercisable at lessee’s sole option)
of at least twenty-five (25) years, and (b) the Administrative Agent has
determined that the ground lease is financeable in that it provides or allows
(either in the ground lease or in a current valid estoppel letter executed by
the landlord) for, without further consent from the landlord, (i) notice and
right to cure to lessee’s lender, (ii) a pledge and mortgage of the leasehold
interest, and (iii) recognition of a foreclosure of the leasehold interest
including no prohibition on entering into a new lease with the lender.
 
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated
 

 
7

--------------------------------------------------------------------------------

 

or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters and includes (without limitation) the Comprehensive Environmental
Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq.,
the Hazardous Materials Transportation Authorization Act, 49 U.S.C. § 5101 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq, as such laws have been amended or supplemented, and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
“Equity Percentage” means the aggregate ownership percentage of Borrower and its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as
follows: (a) for inclusion in Indebtedness, Borrower's nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate's organizational documents, and (b) for all other purposes, the
greater of (i) Borrower's nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate's
organizational documents, and (ii) Borrower's economic ownership interest in the
Unconsolidated Affiliate, reflecting Borrower's share of income and expenses of
the Unconsolidated Affiliate.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which
 

 
8

--------------------------------------------------------------------------------

 

the 30-day notice period is waived); (b) the existence with respect to any Plan
of an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; or (h) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) and Section 436(c) of the Code, would result in
the loss of tax-exempt status of the trust of which such Plan is a part if the
Borrower or an ERISA Affiliate fails to timely provide contributions to such
Plan in accordance with the provisions of Section 436(c) of the Code.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
 

 
9

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the vice president of capital markets, the chief
financial officer, chief accounting officer, treasurer or controller of the
Borrower.
 
“Fixed Charge Coverage Ratio” means the ratio of (a) the Borrower's EBITDA for
the immediately preceding four (4) calendar quarters less the Capital
Expenditure Reserve for such period; to (b) all of the principal due and payable
and principal paid on the Borrower's Indebtedness (excluding balloon payments of
principal due at the stated maturity of such Indebtedness, and any full or
partial loan prepayments prior to the stated maturity thereof), plus all of the
Borrower's Interest Expense, plus the aggregate of all cash dividends payable on
the Borrower's or any of its Subsidiaries' preferred stock, in each case for the
period used to calculate EBITDA, all of the foregoing calculated without
duplication.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 

 
10

--------------------------------------------------------------------------------

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, and shall not include
guaranties or contingent liabilities under operating leases customarily
undertaken or incurred by Borrower or any Subsidiary in the ordinary course of
business as either landlord or tenant.
 
“Guarantor” means the Persons listed on Exhibit C-1 attached hereto, and any
other Person who from time to time has executed a Guaranty as required by the
terms of this Agreement.
 
“Guaranty” means a guaranty in the form of Exhibit C attached hereto.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Historical Value” shall mean the recorded book value, before consideration of
accumulated depreciation, of Real Property, including improvements, ordinary
related purchase transaction costs, and the cost of capital improvements
(including construction costs for property under construction or development)
made by the Borrower, less any provision for losses, all determined in
accordance with GAAP.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all
 

 
11

--------------------------------------------------------------------------------

 

obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others based on the amount
guaranteed by such Person, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (k)
all obligations contingent or otherwise, of such Person with respect to any
Hedging Agreements (calculated on a mark-to-market basis as of the reporting
date), however, in the case of more than one Hedging Agreement with the same
counterparty, the obligation shall be netted, (l) payments received in
consideration of sale of an ownership interest in Borrower when the interest so
sold is determined, and the date of delivery is, more than one (1) month after
receipt of such payment and only to the extent that the obligation to deliver
such interest is not payable solely in such interest of such Person, and (m) all
TIF liabilities characterized as debt by GAAP, less the amount of any of the
identical TIF obligations that are owned by the obligor under such TIF
liabilities.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  Indebtedness shall be calculated on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Indebtedness for the Borrower’s Unconsolidated Affiliates.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
“Industrial Property” means Real Property that is used primarily for service
center/light industrial/bulk warehouse (not heavy manufacturing) purposes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
 

 
12

--------------------------------------------------------------------------------

 

“Interest Expense” means all of a Person's paid, accrued or capitalized interest
expense on such Person's Indebtedness (whether direct, indirect or contingent,
and including, without limitation, interest on all convertible debt), and
including (without duplication) the Equity Percentage of Interest Expense for
the Borrower's Unconsolidated Affiliates.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Eurodollar Loan the first Business Day of each calendar
quarter, (b) with respect to any Fixed Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Fixed Rate Borrowing with an Interest Period of more than 90 days' duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days' duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.
 
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (i) on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, or (ii) seven or fourteen days thereafter for no more than three (3)
Eurodollar Revolving Borrowings outstanding at one time, as the Borrower may
elect, and (b)  with respect to any Fixed Rate Borrowing, the period (which
shall not be less than fourteen days or more than six months) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“JPMC” means JPMorgan Chase Bank, N.A., in its individual capacity.
 

 
13

--------------------------------------------------------------------------------

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page thereof, or any successor to or substitute for such page,
providing rate quotations comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, the Notes, any Guaranty and all other
instruments, agreements and written obligations executed and delivered by any of
the Credit Parties in connection with the transactions contemplated hereby.
 

 
14

--------------------------------------------------------------------------------

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
the Subsidiaries taken as a whole, (b) the ability of the Credit Parties (as a
whole) to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Lenders under the Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Non-recourse Debt), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and the other Credit Parties in
an aggregate principal amount exceeding $25,000,000.
 
“Maturity Date” means February 22, 2013.
 
“Maximum Rate” shall have the meaning set forth in Section 9.13.
 
“Minority Subsidiary” means a Subsidiary whose accounts would be consolidated
with those of its parent (as defined in the definition of Subsidiary) as
provided in the definition of Subsidiary, but the parent owns securities or
other ownership interests representing less than 50% of the equity or less than
50% of the ordinary voting power or, in the case of a partnership, less than 50%
of the general partnership interests.
 
“Moody's” means Moody's Investors Service, Inc.
 
“Mortgage Notes” means mortgages and notes receivable secured by valid and
enforceable first priority liens on real estate.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Operating Income” means, for any income producing operating Real Property,
the difference between (a) any rentals (other than those paid or payable other
than in cash), proceeds and other income received from such property, including
all pass-through reimbursables (to the extent the expense being reimbursed is
included as an expense in clause (b) below) and percentage rent (but excluding
security or other deposits, early lease termination or
 

 
15

--------------------------------------------------------------------------------

 

other penalties, or other income of a non-recurring nature) during the
determination period, less (b) an amount equal to all costs and expenses
(excluding interest expense, income taxes and any expenditures that are
capitalized in accordance with GAAP) incurred as a result of, or in connection
with, or properly allocated to, the operation or leasing of such property during
the determination period; provided, however, that the amount for the expenses
for the management of a property included in clause (b) above shall be set at
three percent (3%) of the amount provided in clause (a) above. Net Operating
Income shall be calculated on a consolidated basis in accordance with GAAP, and
including (without duplication) the Equity Percentage of Net Operating Income
for the Borrower's Unconsolidated Affiliates.
 
“Net Worth” means Total Asset Value less Indebtedness of the Borrower.
 
“Non-recourse Debt” means any Indebtedness the payment of which the Borrower or
any of its Subsidiaries is not obligated to make other than to the extent of any
security therefor and customary carve-outs, including, without limitation,
fraud, criminal activity, misapplication of funds, ad valorem taxes, and
environmental matters.
 
“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time and shall include the Swingline Note; “Notes” means,
collectively, all of such Notes outstanding at any given time.
 
“Occupancy Level” means the occupancy level of a Real Property that is leased to
bona fide tenants not Affiliates of any Credit Party or the subject property
manager (or any of their respective Affiliates) paying rent under written
leases, based on the square feet of occupancy at the time of determination.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 

 
16

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
 
(b)           carriers', warehousemen's, mechanics', materialmen's, workers’,
repairmen's and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.05;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
purchase, construction or sales contracts and similar obligations, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII;
 
(f)           easements, outstanding mineral and royalty interests, building
setback lines, maintenance liens, use restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
(g)           uniform commercial code protective filings with respect to
personal property leased to the Borrower or any Subsidiary; and
 
(h)           landlords' liens for rent not yet due and payable;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness consisting of borrowed money.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 

 
17

--------------------------------------------------------------------------------

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating from S&P or from Moody's of A2/P2 or better;
 
(c)           investments in certificates of deposit, banker's acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above;
 
(e)           investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement;
 
(f)           investments in obligations of the Federal National Mortgage
Association and the Federal Home Loan Mortgage Corporation, with the highest
credit rating obtainable from S&P or from Moody's;
 
(g)           investments in other real estate investment trusts; and
 
(h)           investments in TIF obligations issued solely to finance Real
Property owned by the Borrower, Subsidiaries or Unconsolidated Affiliates.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMC as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  The Prime Rate is a reference rate and is not necessarily the lowest
rate.
 

 
18

--------------------------------------------------------------------------------

 

“Qualified Real Property” means Real Property that (a) is not subject to a Lien
in any manner, other than Permitted Encumbrances, and (b) is not subject to or
affected by any limiting agreement described in Section 6.06(a).
 
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including Eligible Ground Leases and direct financing leases of
land and improvements owned by a Person), together with all equipment,
furniture, materials, supplies and personal property now or hereafter located at
or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by any Person.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.
 
“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
 
“Retail Property” means Real Property that is used primarily as a retail
shopping center, which may include ancillary uses such as office, medical and
restaurant uses.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and its Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 

 
19

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor's Rating Group.
 
“Secured Debt” means the Indebtedness of the Borrower and any of its
subsidiaries secured by a Lien, and (without duplication) any Indebtedness
(secured and unsecured) of any Subsidiary of the Borrower that is not a
Guarantor.
 
“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.
 
“Stabilization Date” means, with respect to a property, the earlier of
(a) eighteen (18) months after substantial completion of new construction or
development, or (b) the first date the Occupancy Level is at least ninety
percent (90%).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Administrative Agent is subject, with respect to the Adjusted LIBO Rate, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with full consolidation method GAAP as of such date.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.A.
 

 
20

--------------------------------------------------------------------------------

 

“Swingline Note” means a promissory note in the form attached hereto as
Exhibit D-1 payable to the Swingline Lender evidencing the obligations of the
Borrower to the Swingline Lender and executed by the Borrower, as the same may
be amended, supplemented, modified or restated from time to time.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“TIF” means tax increment financing issued by a Governmental Authority chartered
in the United States of America backed by dedicated tax increments.
 
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower's Real Property (subject to the applicable maximum
investment limitations in Section 6.03(i)); plus (b) the amount of  any cash and
cash equivalents, excluding tenant security and other restricted deposits of the
Borrower; plus (c) investments in Unconsolidated Affiliates that are engaged
primarily in the business of investment in and operation of Real Property,
valued at an amount equal to the Value of each Unconsolidated Affiliate's Real
Property multiplied by the Equity Percentage for that Unconsolidated Affiliate;
plus (d) loans, advances and extensions of credit that are not then in default
(calculated on the book value of the investment in accordance with GAAP)
(subject to the maximum investment limitations in Section 6.03(e)); plus (e) the
result of multiplying (i) the Borrower's aggregate gross asset management and
property management income for the immediately preceding six (6) calendar months
multiplied by two (2), by (ii) five (5), provided, however, that such amount may
not exceed five percent (5%) of Total Asset Value inclusive of such
amount.  Total Asset Value for items (a) through (e) above shall be calculated
on a consolidated basis in accordance with GAAP.
 
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
 
“Unconsolidated Affiliate” means, with respect to any Person (the “parent”), at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would not be consolidated with those of
the parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with full consolidation method GAAP as of
such date.
 

 
21

--------------------------------------------------------------------------------

 

“Unencumbered Debt Yield” means the ratio (expressed as a percentage) of (a) the
Adjusted Net Operating Income for Qualified Real Property for the immediately
preceding four (4) calendar quarters, to (b) the Borrower's Indebtedness other
than Secured Debt.
 
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Adjusted Net
Operating Income for Qualified Real Property for the immediately preceding four
(4) calendar quarters, to (b) the Borrower's Interest Expense on all of the
Borrower's Indebtedness other than Secured Debt for the period used to calculate
Adjusted Net Operating Income.
 
“Unseasoned Property” means Real Property that is completed but has not reached
the Stabilization Date.
 
“Value” means the sum of the following:
 
(a)           for Real Property that has reached the Stabilization Date and that
Borrower or Subsidiary of Borrower has owned for all of the immediately
preceding eighteen (18) calendar months, and for any Real Property project (but
not a portion thereof) that Borrower or a Subsidiary of Borrower has owned for
at least six (6) calendar months that is described in clause (b) of this
definition but which Borrower elects to include (which shall be an irrevocable
decision) in this clause (a), the result of dividing (i) the aggregate Net
Operating Income of the subject property based on the immediately preceding six
(6) calendar months and multiplied by two (2), less the Capital Expenditure
Reserve for such property, by (ii) eight and one-half percent (8.50%); plus
 
(b)           for Real Property that is completed but (i) has not reached the
Stabilization Date or (ii) has not been owned by Borrower or a Subsidiary of
Borrower for all of the immediately preceding eighteen (18) calendar months, the
Historical Value of the subject property, provided, however, that such aggregate
amount (not including Real Property that Borrower or a Subsidiary of Borrower
has owned for less than six (6) calendar months) included in Total Asset Value
may not exceed ten percent (10%) of Total Asset Value before inclusion of such
amount; plus
 
(c)           for Real Property that is under construction or development, the
Historical Value of the subject property; plus
 
(d)           for Real Property that is undeveloped land, and for Real Property
that is the Borrower's corporate offices owned in fee by the Borrower, currently
located at 2600 Citadel, Houston, Texas, the Historical Value of the subject
property.
 
In calculating Value, if the Real Property is not owned by the Borrower or a
wholly-owned Subsidiary but the Borrower or a Subsidiary guarantees Indebtedness
secured by such Real
 

 
22

--------------------------------------------------------------------------------

 

Property, the Value of the applicable Real Property will be based on the
percentage of the Indebtedness that is guaranteed and recorded in accordance
with GAAP so long as the guaranty is senior in right of payment to any equity
interest of an owner.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application
 

 
23

--------------------------------------------------------------------------------

 

thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Without limiting the generality of the foregoing,
Administrative Agent and Lenders recognize that the Borrower changed its method
of accounting from the pro rata method of accounting to the full consolidation
method of accounting for financial accounting purposes, in accordance with
GAAP.  Notwithstanding such change, the Borrower shall continue to calculate
compliance with the financial covenants in this Agreement based on GAAP prior to
the change, and shall prepare footnotes to each Compliance Certificate required
to be delivered under this Agreement that indicate which method was used for a
particular covenant calculation.
 
ARTICLE II
 


 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender's Revolving Credit Exposure exceeding such
Lender's Commitment or (ii) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Pursuant to Chapter 346 (“Chapter 346”) of the Texas Credit
Code, Borrower, Administrative Agent and Lenders expressly agree that Chapter
346 shall not apply to the Notes or to any Loan evidenced by the Notes and that
neither the Notes nor any such Loan shall be governed by or subject to the
provisions of Chapter 346 in any manner whatsoever.
 
SECTION 2.02.  Loans and Borrowings.
 
(a)           Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments.  Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.04.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments and Competitive Bids of
the Lenders are several and no Lender shall be responsible for any other
Lender's failure to make Loans as required.
 
(b)           Subject to Section 2.13, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an
 

 
24

--------------------------------------------------------------------------------

 

ABR Loan.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e).  Each Competitive Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.  Each Swingline
Loan shall be in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Borrowings (both Revolving and Competitive)
outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, one (1) Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Chicago, Illinois time,
on the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in the form
of Exhibit E attached hereto and hereby made a part hereof and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 

 
25

--------------------------------------------------------------------------------

 

 
(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 
 
(iv)
in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

 
 
(v)
the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 
If no election as to the Type of Revolving Borrowing is specified in the
Borrowing Request, then the requested Revolving Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurodollar Revolving Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration, in the case of a Eurodollar
Borrowing.  Promptly following receipt of a  Borrowing Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender's Loan to be made as part of
the requested Borrowing.
 
SECTION 2.04.  Competitive Bid Procedure.
 
(a)           Wherever and for so long as the Borrower’s Index Debt rating is in
Category 4 (as referenced in the definition of Applicable Rate) or better, and
subject to the terms and conditions set forth herein, from time to time during
the Availability Period the Borrower may request Competitive Bids and may (but
shall not have any obligation to) accept Competitive Bids and borrow Competitive
Loans up to an aggregate principal amount outstanding at any one time equal to
50% of the aggregate Commitments; provided that the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans at any time shall not exceed the total Commitments.  To request
Competitive Bids, the Borrower shall notify the Administrative Agent of such
request by telephone, in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Chicago, Illinois time, four (4) Business Days before the date of
the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., Chicago, Illinois time, one (1) Business Day before the date of
the proposed Borrowing; provided that the Borrower may submit up to (but not
more than) three (3) Competitive Bid Requests on the same day, but a Competitive
Bid Request shall not be made within five (5) Business Days after the date of
any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn by the Borrower or all
Competitive Bids received in response thereto rejected.  Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in the form of
Exhibit F attached hereto and signed by the Borrower.  Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:
 

 
26

--------------------------------------------------------------------------------

 

 
(i)
the aggregate amount of the requested Borrowing;

 
 
(ii)  
the date of such Borrowing, which shall be a Business Day;

 
 
(iii)
whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 
 
(iv)
the Interest Period to be applicable to such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 
 
(v)
the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
 
(b)           Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the Borrower in response to a Competitive Bid
Request.  Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than
10:00 a.m., Chicago, Illinois time, three (3) Business Days before the proposed
date of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., Chicago, Illinois time, on the proposed date of such
Competitive Borrowing.  Competitive Bids that do not conform substantially to
the form approved by the Administrative Agent may be rejected by the
Administrative Agent, and the Administrative Agent shall notify the applicable
Lender as promptly as practicable.  Each Competitive Bid shall specify (i) the
principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates
at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.
 
(c)           The Administrative Agent shall promptly notify the Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
 
(d)           Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid.  The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what
 

 
27

--------------------------------------------------------------------------------

 

extent it has decided to accept or reject each Competitive Bid, in the case of a
Eurodollar Competitive Borrowing, not later than 10:30 a.m., Chicago, Illinois
time, three (3) Business Days before the date of the proposed Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:30 a.m.,
Chicago, Illinois time, on the proposed date of the Competitive Borrowing;
provided that (i) the failure of the Borrower to give such notice shall be
deemed to be a rejection of each Competitive Bid, (ii) the Borrower shall not
accept a Competitive Bid made at a particular Competitive Bid Rate if the
Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the Borrower may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower.  A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.
 
(e)           The Administrative Agent shall promptly notify each bidding Lender
by telecopy whether or not its Competitive Bid has been accepted (and, if so,
the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.
 
(f)           If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the Borrower at least one quarter of an hour earlier than the time by which
the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
 
SECTION 2.04.A.  Swingline Loans.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result, after giving effect to the requested
Swingline Loan, in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding $50,000,000 or (ii) the sum of the total Revolving Credit
Exposures plus the aggregate
 

 
28

--------------------------------------------------------------------------------

 

principal amount of outstanding Competitive Loans exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
 
(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone, not later than 11:00 a.m.,
Chicago, Illinois time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  Each such
telephonic Borrowing Request shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower.  The Administrative Agent will promptly advise the Swingline
Lender of any such Borrowing Request received from the Borrower.  The
Administrative Agent will promptly notify each Lender of the funding of a
Swingline Loan, and the amount.
 
(c)           The Swingline Lender shall, by written notice given to the
Administrative Agent not later than 10:00 a.m., Chicago, Illinois time, on the
third (3rd) Business Day after the Swingline Loan has been funded require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each  Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender's Applicable Percentage of such
Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative
 

 
29

--------------------------------------------------------------------------------

 

Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
 
SECTION 2.05.  Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account
(or for the account of any Subsidiary, and in such event the Borrower shall be
obligated under this Agreement and under such Letter of Credit as if the
Borrower were the named account party and such Letter of Credit shall create LC
Exposure), in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank's standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$150,000,000, (ii) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans shall not exceed the
total Commitments, (iii) no more than twenty (20) Letters of Credit shall be
outstanding, and (iv) the face amount of the subject Letter of Credit shall not
be less than
 

 
30

--------------------------------------------------------------------------------

 

$50,000.  Promptly upon the issuance, increase or extension of a Letter of
Credit, the Administrative Agent shall advise each Lender of the details
thereof.
 
(c)           Expiration Date.  Each Letter of Credit shall expire not later
than the close of business on the date that is ten (10) days prior to the
Maturity Date.  At least ten (10) days prior to the Maturity Date, any Letter of
Credit that will expire after the Maturity Date must be secured by cash
collateral as provided in Section 2.05(j).
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender's Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Letters of credit
referred to on Schedule 2.05(d) have previously been issued by JPMC under a
previous loan agreement by and between JPMC and other banks, as lenders, and
Borrower.  Without the necessity for any reissuance, such letters of credit
shall be deemed issued under this Agreement as “Letters of Credit” by JPMC as of
the Effective Date hereof, and, with respect to such letters of credit, JPMC
shall have all the rights and obligations of the Issuing Bank under this
Agreement.
 
(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Chicago, Illinois time, on the Business
Day that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., Chicago, Illinois time, on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, Chicago, Illinois time,
on (i) the Business Day that the Borrower receives such notice, if such notice
is received prior to 10:00 a.m., Chicago, Illinois time, on the day of receipt,
or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Borrower may, subject to the conditions to
borrowing set forth herein,
 

 
31

--------------------------------------------------------------------------------

 

request in accordance with Section 2.03 or 2.04.A. that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower's obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall promptly notify each Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender's
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
 
(f)           Obligations Absolute.  The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the
 

 
32

--------------------------------------------------------------------------------

 

Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank, the Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(e) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 
(i)           Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  If the credit rating
of the Issuing Bank has been downgraded so that the Issuing Bank no longer
satisfies the requirements of the beneficiary of a Letter of Credit, then the
Borrower has the right to replace the Issuing Bank as the issuer of that Letter
of Credit with a successor Issuing Bank (with the consent of the successor
Issuing Bank) which must be a Lender.  The Administrative Agent shall notify the
Lenders of any such replacement of the
 

 
33

--------------------------------------------------------------------------------

 

Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j)           Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent demanding the deposit of cash collateral pursuant to
this paragraph, or (ii) any Letter of Credit will expire after the Maturity Date
as allowed by Section 2.05(c), then at least ten (10) days before the Maturity
Date, the Borrower shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VII.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower's risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or because the Letter of Credit will expire
after the Maturity Date, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived, or after the Maturity Date has been extended,
respectively.
 

 
34

--------------------------------------------------------------------------------

 

SECTION 2.06.  Funding of Borrowings.
 
(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Chicago, Illinois time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04.A.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Houston, Texas and designated by the
Borrower in the applicable Borrowing Request or Competitive Bid Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the corresponding Loan made to the Borrower.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender's Loan included in such Borrowing.  A Defaulting Lender
shall also make the payments required by the last paragraph of Article VIII.
 
SECTION 2.07.  Interest Elections.
 
(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such
 

 
35

--------------------------------------------------------------------------------

 

portion shall be considered a separate Borrowing.  This Section shall not apply
to Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form of a Borrowing Request (with proper election made for an
interest rate election only) and signed by the Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of seven days’ duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such
 

 
36

--------------------------------------------------------------------------------

 

Borrowing shall be converted to a Eurodollar Revolving Borrowing with an
Interest Period of seven days’ duration.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.08.  Termination, Reduction and Increase of Commitments.
 
(a)           Unless previously terminated by the Administrative Agent in
accordance with this Agreement, the Commitments shall terminate on the Maturity
Date.
 
(b)           The Borrower may only reduce the Commitments without the prior
written consent of the Administrative Agent and all of the Lenders in the
following circumstances:  the Borrower may from time to time prior to February
22, 2013 reduce the Commitments, provided that each reduction in the Commitments
shall be in an amount that is an integral multiple of $5,000,000 and the total
Commitments may not be reduced to less than $200,000,000.  The Borrower shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.10, the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans would exceed the total Commitments as reduced.
 
(c)           The Borrower shall notify the Administrative Agent of any election
to reduce the Commitments under Section 2.08(b) at least five (5) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be
irrevocable.  Any reduction of the Commitments shall be permanent.  Each
reduction in the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
 
(d)           So long as the Borrower is not then in Default and so long as the
Borrower has not reduced the Commitment pursuant to Section 2.08(b), the
Borrower may on two (2) occasions prior to two (2) years after the date of this
Agreement, request that the aggregate Commitments be increased, so long as the
aggregate Commitments do not exceed Seven Hundred Million Dollars
($700,000,000.00) (the “Maximum Commitment”).  If the Borrower requests that the
aggregate Commitments be increased, the Administrative Agent shall use
commercially reasonable efforts to obtain increased or additional commitments up
to the Maximum Commitment, and to do so the Administrative Agent may, after
first offering the Lenders the opportunity to participate in the increased
Commitments, obtain additional lenders of its choice (and approved by Borrower,
such approval not to be unreasonably withheld or
 

 
37

--------------------------------------------------------------------------------

 

delayed), and without the necessity of approval from any of the Lenders.  The
Borrower and each Guarantor shall execute an amendment to this Agreement,
additional Notes and other documents as the Administrative Agent may reasonably
require to evidence the increase of the Commitments, and the admission of
additional Persons as Lenders, if necessary.
 
SECTION 2.09.  Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable to such Loan,
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the date that is two (2)
Business Days after such Swingline Loan is made.  The Loans shall be evidenced
by the Notes; provided, however, that upon written request of any Lender, its
Loans will be evidenced by this Agreement and a Note will not be executed in
favor of such Lender.  Except as set forth in the immediately preceding
sentence, the Revolving Loans shall be evidenced by Revolving Notes executed by
the Borrower, one to each Lender for such Lender’s Commitment.  The Swingline
Loans shall be evidenced by the Swingline Note.  Except as set forth above, the
Competitive Loans shall be evidenced by Competitive Notes executed by the
Borrower to each Lender, with each such Competitive Note being in the original
principal sum of $250,000,000.00, which is the maximum principal amount of
Competitive Loans that can be outstanding at any one time in the aggregate under
this Agreement.  Borrower’s liability to each Lender under its Competitive Note
shall not exceed the principal amount advanced by such Lender as a Competitive
Loan.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share
thereof.  All payments received on the Notes shall be applied first to pay the
Swingline Loans.
 
(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain
 

 
38

--------------------------------------------------------------------------------

 

such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
 
SECTION 2.10.  Prepayment of Loans.
 
(a)           The Borrower shall have the right at any time and from time to
time to prepay, without penalty, any Borrowing in whole or in part, subject to
prior notice in accordance with paragraph (b) of this Section, and subject to
Section 2.15, if applicable; provided that the Borrower shall not have the right
to prepay any Competitive Loan without the prior consent of the Lender thereof.
 
(b)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 1:00 p.m.,
Chicago, Illinois time, three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
1:00 p.m., Chicago, Illinois time, one (1) Business Day before the date of
prepayment, or (iii) in the case of prepayment of a Swingline Loan, not later
than 11:00 a.m., Chicago, Illinois time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
 
(c)           In connection with the prepayment of any Loan prior to the
expiration of the Interest Period applicable thereto, the Borrower shall also
pay any applicable expenses pursuant to Section 2.15.
 
(d)           Amounts to be applied to the prepayment of Loans pursuant to any
of the preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans.  Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.
 
SECTION 2.11.  Fees.
 
(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Facility Fee
Rate referenced in the definition of Applicable Rate on the daily amount of the
Commitment of such Lender (whether used or
 

 
39

--------------------------------------------------------------------------------

 

unused) during the period from and including the date of this Agreement to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender's Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure.  Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on
demand.  All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
 
(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender's Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, in
the amount of 0.20% of the face amount of each Letter of Credit, as well as the
Issuing Bank's standard administrative fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Fronting fees shall be payable in full in advance on the date of the
issuance, or renewal or extension of each Letter of Credit, and are not
refundable.  JPMC shall not charge a fronting fee for Letters of Credit issued
under this Agreement to replace or extend the letters of credit listed on
Schedule 2.05(d).  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
 
(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 

 
40

--------------------------------------------------------------------------------

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.12.  Interest.
 
(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the lesser of (x) the Alternate Base Rate plus the
Applicable Rate, or (y) the Maximum Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the lesser of (x) the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, or (y) the Maximum Rate, or (ii) in the case of a Eurodollar
Competitive Loan, at the lesser of (x) the LIBO Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Margin applicable
to such Loan, or (y) the Maximum Rate.
 
(c)           Each Fixed Rate Loan shall bear interest at the lesser of (i) the
Fixed Rate applicable to such Loan or (ii) the Maximum Rate.
 
(d)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the lesser
of (x) 2% plus the rate otherwise applicable to such Loan as provided in
paragraphs (a), (b) and (c) of this Section, or (y) the Maximum Rate, or (ii) in
the case of any other amount, the lesser of (x) 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section, or (y) the Maximum Rate.
 
(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
 

 
41

--------------------------------------------------------------------------------

 

(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders (or,
in the case of a Eurodollar Competitive Loan, the Lender that is required to
make such Loan) that (i) the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period and (ii) such fact is generally
applicable to its loans of this type to similar borrowers, as evidenced by a
certification from such Lenders;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
 
SECTION 2.14.  Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any
 

 
42

--------------------------------------------------------------------------------

 

Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank; or
 
(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition (other than one relating to Excluded Taxes) affecting
this Agreement or Eurodollar Loans or Fixed Rate Loans made by such Lender or
any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender's or the
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Bank's policies and the
policies of such Lender's or the Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's or the Issuing Bank's right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased
 

 
43

--------------------------------------------------------------------------------

 

costs or reductions incurred more than sixty (60) days prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender's or the Issuing Bank's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 60-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
(e)           Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
 
SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b)), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (e) the assignment of any
Eurodollar Loan or Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
SECTION 2.16.  Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or
 

 
44

--------------------------------------------------------------------------------

 

Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
 
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts
 

 
45

--------------------------------------------------------------------------------

 

payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon,
Chicago, Illinois time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 10 South Dearborn, Chicago, Illinois, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto.  If the Administrative
Agent receives a payment for the account of a Lender prior to 12:00 noon,
Chicago, Illinois time, such payment must be delivered to the Lender on the same
day and if it is not so delivered due to the fault of the Administrative Agent,
the Administrative Agent shall pay to the Lender entitled to the payment
interest thereon for each day after payment should have been received by the
Lender pursuant hereto until the  Lender receives payment, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder shall be made in Dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such
 

 
46

--------------------------------------------------------------------------------

 

participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04.A, 2.05(d) or (e), 2.06(b) or 2.17(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
(f)           If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such
 
 
47

--------------------------------------------------------------------------------


 
Lender, agrees to repay the amount paid over to the Borrower and without
interest on such sums (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
 
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.
 
(a)           Each Lender and the Issuing Bank will notify the Borrower of any
event occurring after the date of this Agreement which will entitle such Person
to compensation pursuant to Sections 2.14 and 2.16 as promptly as practicable
after it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice.  If any Lender or the Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
such Person or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender or the Issuing bank shall use reasonable
efforts to avoid or minimize the amounts payable, including, without limitation,
the designation of a different lending office for funding or booking its Loans
and Letters of Credit hereunder or the assignment of its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender or the Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank.  The Borrower hereby agrees
to pay all reasonable and documented costs and expenses incurred by any Lender
or the Issuing Bank in connection with any such designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to
 
 
48

--------------------------------------------------------------------------------


 
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
ARTICLE III

 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders, the Administrative Agent
and the Issuing Bank that:
 
SECTION 3.01.  Organization; Powers.  Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
trust, corporate, partnership or limited liability company powers (as
applicable) of the respective Credit Parties and have been duly authorized by
all necessary corporate, partnership or limited liability company action.  This
Agreement and the Loan Documents have been duly executed and delivered by each
Credit Party which is a party thereto and constitute the legal, valid and
binding obligation of each such Person, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Credit Party or any of the Borrower's Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower's Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower's
Subsidiaries, and (d) will not result in the creation
 
 
49

--------------------------------------------------------------------------------


 
or imposition of any Lien on any asset of any Credit Party or any of the
Borrower's Subsidiaries.
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.
 
(a)           The Borrower has heretofore furnished to the Lenders financial
statements (i) as of and for the fiscal year ended December 31, 2008, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended September 30,
2009, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
 
(b)           Since September 30, 2009, there has been no material adverse
change in the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole.
 
SECTION 3.05.  Properties.
 
(a)           Subject to Liens permitted by Section 6.01, each of the Borrower
and its Subsidiaries has title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to the Borrower’s business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(c)           All components of all improvements included within the Real
Property owned or leased, as lessee, by any Credit Party, including, without
limitation, the roofs and structural elements thereof and the heating,
ventilation, air conditioning, plumbing, electrical, mechanical, sewer, waste
water, storm water, paving and parking equipment, systems and facilities
included therein, are in good working order and repair, subject to such
exceptions which are not reasonably likely to have, in the aggregate, a Material
Adverse Effect.  All water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and systems and other similar
systems serving the Real Property owned or leased by any Credit Party are
installed and operating and are sufficient to enable the Real Property to
continue to be used and operated in the manner currently being used and
operated, and no Credit Party has any knowledge of any
 

 
50

--------------------------------------------------------------------------------

 

factor or condition that reasonably could be expected to result in the
termination or material impairment of the furnishing thereof, subject to such
exceptions which are not likely to have, in the aggregate, a Material Adverse
Effect.  No improvement or portion thereof is dependent for its access,
operation or utility on any land, building or other improvement not included in
the Real Property owned or leased by the Borrower or its Subsidiaries, other
than for access provided pursuant to a recorded easement or other right of way
establishing the right of such access subject to such exceptions which are not
likely to have, in the aggregate, a Material Adverse Effect.
 
(d)           All franchises, licenses, authorizations, rights of use,
governmental approvals and permits (including all certificates of occupancy and
building permits) required to have been issued by Governmental Authority to
enable all Real Property owned or leased by Borrower or any of its Subsidiaries
to be operated as then being operated have been lawfully issued and are in full
force and effect, other than those which the failure to obtain in the aggregate
could not be reasonably expected to have a Material Adverse Effect.  No Credit
Party is in violation of the terms or conditions of any such franchises,
licenses, authorizations, rights of use, governmental approvals and permits,
which violation would reasonably be expected to have a Material Adverse Effect.
 
(e)           None of the Credit Parties has received any notice or has any
knowledge, of any pending, threatened or contemplated condemnation proceeding
affecting any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof, or any proposed termination or impairment of
any parking at any such owned or leased Real Property or of any sale or other
disposition of any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof in lieu of condemnation, which in the
aggregate, are reasonably likely to have a Material Adverse Effect.
 
(f)           Except for events or conditions not reasonably likely to have, in
the aggregate, a Material Adverse Effect, (i) no portion of any Real Property
owned or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).
 
SECTION 3.06.  Intellectual Property.  To the knowledge of each Credit Party,
such Credit Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Credit Party does not infringe upon the rights of
any other Person, except for any such infringements that,
 
51

--------------------------------------------------------------------------------


 
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  To the knowledge of each Credit Party, there are no
material slogans or other advertising devices, projects, processes, methods,
substances, parts or components, or other material now employed, or now
contemplated to be employed, by any Credit Party with respect to the operation
of any Real Property, and no claim or litigation regarding any slogan or
advertising device, project, process, method, substance, part or component or
other material employed, or now contemplated to be employed by any Credit Party,
is pending or threatened, the outcome of which could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.07.  Litigation and Environmental Matters.
 
(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting any Credit Party or any of the
Borrower’s Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.
 
(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect :
 
 
(i)
to the knowledge of the Credit Parties, all Real Property leased or owned by
Borrower or any of its Subsidiaries is free from contamination by any Hazardous
Material, except to the extent such contamination could not reasonably be
expected to cause a Material Adverse Effect;

 
 
(ii)
to the knowledge of the Credit Parties, the operations of Borrower and its
Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;

 
 
(iii)
neither the Borrower nor any of its Subsidiaries have known liabilities with
respect to Hazardous Materials and, to the knowledge of each Credit Party, no
facts or circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;

 

 
52

--------------------------------------------------------------------------------

 

 
(iv)
neither the Real Property currently leased or owned by Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Credit Party, (x) any predecessor of
any Credit Party, nor (y) any of Credit Parties’ Real Property owned or leased
in the past, nor (z) any owner of Real Property leased or operated by Borrower
or any of its Subsidiaries, are subject to any outstanding written order or
contract, with any Governmental Authority or other Person, or to any federal,
state, local, foreign or territorial investigation of which a Credit Party has
been given notice respecting (A) Environmental Laws, (B) Remedial Action, or (C)
the Release or threatened Release of any Hazardous Material, in each case,
except to the extent such written order, contract or investigation could not
reasonably be expected to have a Material Adverse Effect;

 
 
(v)
none of the Credit Parties are subject to any pending legal proceeding alleging
the violation of any Environmental Law nor, to the knowledge of each Credit
Party, are any such proceedings threatened, in either case, except to the extent
any such proceedings could not reasonably be expected to have a Material Adverse
Effect;

 
 
(vi)
neither the Borrower nor any of its Subsidiaries nor, to the knowledge of each
Credit Party, any predecessor of any Credit Party, nor to the knowledge of each
Credit Party, any owner of Real Property leased by Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;

 
 
(vii)
none of the operations of the Borrower or any of its Subsidiaries or, to the
knowledge of each Credit Party, of any owner of premises currently leased
by  Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws, except to the extent the same could not readily be
expected to have a Material Adverse Effect; and

 

 
53

--------------------------------------------------------------------------------

 

 
(viii)
to the knowledge of the Credit Parties, there is not now, nor has there been in
the past (except, in all cases, to the extent the existence thereof could not
reasonably be expected to have a Material Adverse Effect), on, in or under any
Real Property leased or owned by Borrower or any of its Subsidiaries, or any of
their predecessors (A) any underground storage tanks or surface tanks, dikes or
impoundments (other than for surface water); (B) any friable asbestos-containing
materials; (C) any polychlorinated biphenyls; or (D) any radioactive substances
other than naturally occurring radioactive material.

 
(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.08.  Compliance with Laws and Agreements.  Each of the Credit Parties
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing.
 
SECTION 3.09.  Investment and Holding Company Status.  Neither any of the Credit
Parties nor any of the Borrower's Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
 
SECTION 3.10.  Taxes.  Each Credit Party and each of the Borrower's Subsidiaries
that Borrower Controls has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.11.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for
 

 
54

--------------------------------------------------------------------------------

 

purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of all such
underfunded Plans.
 
SECTION 3.12.  Disclosure.  The Borrower has disclosed or made available to the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Credit Party, or any of its Subsidiaries is subject, and all other
matters known to it, that, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Confidential Information
Memorandum dated November 2009 prepared by the Administrative Agent in
conjunction with the Borrower, nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
SECTION 3.13.  Insurance.  Borrower has provided to Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the assets and business of Borrower and its Subsidiaries, specifying
for each such policy and program, (i) the amount thereof, (ii) the risks insured
against thereby, (iii) the name of the insurer and each insured party
thereunder, (iv) the policy or other identification number thereof and (v) the
expiration date thereof.  Such insurance policies and programs (or such other
similar policies as are permitted pursuant to Section 5.06) are currently in
full force and effect, and, together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective assets of the Borrower and its Subsidiaries.
 
SECTION 3.14.  Margin Regulations.  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), and no proceeds of any
Loan or Letter of Credit will be used to purchase or carry any margin stock.
 
SECTION 3.15.  Subsidiaries.  As of the Effective Date, the Borrower has only
the Subsidiaries listed on Schedule 3.15 attached hereto.  Each of the
Borrower's Subsidiaries that is a corporation other than Weingarten Investments
Inc. is a “qualified REIT subsidiary” under Section 856 of the Code.
 

 
55

--------------------------------------------------------------------------------

 

ARTICLE IV
 


 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.
 
(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Winstead PC, counsel for the Borrower, covering such matters
relating to the Credit Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request.  The Borrower hereby requests such
counsel to deliver such opinion.
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(d)           The Administrative Agent shall have received a Compliance
Certificate, dated the date of this Agreement (but calculated as of, and for the
period ending, September 30, 2009) and signed by a Financial Officer of the
Borrower, in form and substance satisfactory to the Administrative Agent.
 
(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 

 
56

--------------------------------------------------------------------------------

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)           The representations and warranties of each Credit Party set forth
in this Agreement or in any other Loan Document shall be true and correct on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(c)           With respect to (i) any requested Borrowings, the Borrower shall
have complied with Section 2.03 or Section 2.04, as applicable, and (ii) the
request for the issuance, amendment, renewal or extension of any Letters of
Credit, the Borrower shall have complied with Section 2.05(b).
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
 
ARTICLE V

 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 5.01.  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:
 
(a)           within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material
 
 
57

--------------------------------------------------------------------------------


 
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
 
(b)           within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its consolidated
balance sheet and related statements of operations, stockholders' equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(the “Compliance Certificate”) in the form of Exhibit B attached hereto;
 
(d)           promptly after the same become publicly available for Forms 10-K
and 10-Q described below, and upon written request for items other than Forms
10-K and 10-Q described below, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
Securities and Exchange Commission (including registration statements and
reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;
 
(e)           promptly after Moody's or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
 
(f)           concurrently with any delivery of financial statements under
clause (a) above (or earlier if prepared and completed earlier by the Borrower)
a current capital plan of the Borrower and its Subsidiaries (based on the
Borrower's good faith estimates and projections) for the next four (4) calendar
quarters including projected sources and uses of funds (including dividend and
debt payments); and
 
(g)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party or any Subsidiary of the Borrower, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
 

 
58

--------------------------------------------------------------------------------

 

SECTION 5.02.  Financial Tests.  The Borrower shall have and maintain, on a
consolidated basis in accordance with GAAP:
 
(a)           a Secured Debt to Total Asset Value Ratio no greater than thirty
percent (30%) at all times;
 
(b)           a Fixed Charge Coverage Ratio of not less than 1.50:1.00 at all
times;
 
(c)           a Net Worth of at least Two Billion Four Hundred Million Dollars
($2,400,000,000), plus fifty percent (50%) of the net proceeds (gross proceeds
less reasonable and customary costs of sale and issuance paid to Persons not
Affiliates of any Credit Party) received by the Borrower at any time from the
issuance of capital stock of the Borrower after the date of this Agreement, at
all times;
 
(d)           an Unencumbered Interest Coverage Ratio of not less than 2.00:1.00
at all times;
 
(e)           an Unencumbered Debt Yield of not less than thirteen percent (13%)
at all times; and
 
(f)           a Debt to Total Asset Value Ratio no greater than sixty percent
(60%) at all times.
 
SECTION 5.03.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
 
(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event
 

 
59

--------------------------------------------------------------------------------

 

or development requiring such notice and any action taken or proposed to be
taken with respect thereto.
 
SECTION 5.04.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries that it Controls to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.02.  The Borrower will maintain at least one class of common shares of
the Borrower having trading privileges on the New York Stock Exchange.
 
SECTION 5.05.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries that it Controls to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.06.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries that it Controls to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are set forth in the schedule provided pursuant to Section 3.13,
or as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 
SECTION 5.07.  Books and Records; Inspection Rights.
 
(a)           The Borrower will, and will cause each of its Subsidiaries that it
Controls to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.
 
(b)           The Borrower will, and will cause each of its Subsidiaries that it
Controls to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice and subject to rights of tenants, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.
 

 
60

--------------------------------------------------------------------------------

 

SECTION 5.08.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries that it Controls to, comply with all laws, rules, regulations
and orders of any Governmental Authority (a) applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (b) required
to maintain, and will at all times qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(1) of the Code.
 
SECTION 5.09.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used for general corporate purposes including acquisition, development
and enhancement of Real Property.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for financing, funding or completing the
hostile acquisition of publicly traded Persons or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations G, U and
X.
 
SECTION 5.10.  Fiscal Year.  Borrower shall maintain as its fiscal year the
twelve (12)-month period ending on December 31 of each year.
 
SECTION 5.11.  Environmental Matters.
 
(a)           Borrower shall comply and shall cause each of its Subsidiaries
that it Controls and each Real Property owned or leased by such parties to
comply in all material respects with all applicable Environmental Laws currently
or hereafter in effect, except to the extent noncompliance could not reasonably
be expected to have a Material Adverse Effect.
 
(b)           If the Administrative Agent or the Required Lenders at any time
have a reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries that it Controls, or Real Property adjacent to such Real
Property, which could reasonably be expected to have a Material Adverse Effect,
then Borrower agrees, upon request from the Administrative Agent, to provide the
Administrative Agent, at the Borrower’s expense, with such reports,
certificates, engineering studies or other written material or data as the
Administrative Agent or the Required Lenders may reasonably require so as to
reasonably satisfy the Administrative Agent and the Required Lenders that any
Credit Party or Real Property owned or leased by them is in material compliance
with all applicable Environmental Laws.
 
(c)           Borrower shall, and shall cause each of its Subsidiaries that it
Controls to, take such Remedial Action or other action as required by
Environmental Law or any Governmental Authority
 
SECTION 5.12.  Guaranties.  Each wholly owned Subsidiary of Borrower now or
hereafter in existence that (a) is not a special purpose entity, or formed
solely to own an interest
 

 
61

--------------------------------------------------------------------------------

 

in a special purpose entity, formed to own a single asset or group of assets in
a bankruptcy remote manner, and (b) owns material unencumbered assets (as
determined by the Administrative Agent), must execute and deliver to the
Administrative Agent a Guaranty (within forty-five (45) days after the calendar
quarter when the Subsidiary was formed or otherwise acquired for Subsidiaries
formed or otherwise acquired after the Effective Date).
 
SECTION 5.13.  Further Assurances.  At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.
 
ARTICLE VI

 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.  Liens.  The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
 
(a)           Permitted Encumbrances;
 
(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.01; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations (whether present or future) set forth in the governing loan
documents, as of the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof; and
 
(c)           any Lien securing Indebtedness not prohibited by this Agreement.
 
SECTION 6.02.  Fundamental Changes.
 
(a)           The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions)
 

 
62

--------------------------------------------------------------------------------

 

all or substantially all of the assets of the Borrower and its Subsidiaries when
taken as a whole, or all or substantially all of the stock of its Subsidiaries
when taken as a whole (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person may merge into, or consolidate with, the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person
not a Credit Party may merge into, or consolidate with, any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
not a Credit Party may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary which is a Credit
Party may merge into (or consolidate with) or liquidate or dissolve into, any
other Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a
Credit Party may sell, transfer, lease or otherwise dispose of its assets to
Borrower or to any other Subsidiary which is a Credit Party; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.03.
 
(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
 
SECTION 6.03.  Investments, Loans, Advances and Acquisitions.  The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, not including
receivables, deposits or prepaid items, except:
 
(a)           Permitted Investments;
 
(b)           investments in the capital stock of new or existing Subsidiaries
and intercompany loans between or among the Borrower and/or its Subsidiaries;
 
(c)           investments in Unconsolidated Affiliates (valued at an amount
equal to the Value of each Unconsolidated Affiliate’s Real Property multiplied
by the Equity Percentage for that Unconsolidated Affiliate), and in other real
estate investment trusts (at market value);
 

 
63

--------------------------------------------------------------------------------

 

(d)           loans, advances and extensions of credit to Affiliates of the
Borrower that are Mortgage Notes or are used to purchase TIF obligations;
 
(e)           loans, advances and extensions of credit that are not included in
clause (d), so long as the aggregate amount of such investments (exclusive of
the intercompany loans described in clause (b) above) does not exceed five
percent (5%) of Total Asset Value after giving effect to such investments;
 
(f)           undeveloped land;
 
(g)           Retail Property;
 
(h)           Real Property that is being constructed or developed to be Retail
Property or Industrial Property, but is not yet completed (including such assets
that such Person has contracted to purchase for development with no option to
terminate the purchase agreement);
 
(i)           Real Property not constituting Retail Property or undeveloped land
so long as the aggregate amount of such investments does not exceed fifteen
percent (15%) of Total Asset Value after giving effect to such investments;
 
(j)           capital stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary; and
 
(k)           mergers, consolidations and other transactions permitted under
Section 6.02, so long as same do not cause the Borrower to be in violation of
any provision of this Section 6.03.
 
In addition to the foregoing, the aggregate amount or Value (in the case of (f)
and (h)) of the investments described in clauses (c), (d), (e), (f), (h) and (j)
above shall not exceed thirty percent (30%) of Total Asset Value after giving
effect to such investments.  The loans and investments described above may be
purchased or acquired, directly or indirectly, through partnerships, joint
ventures, or otherwise.  The calculations in this Section will be made without
duplication if a loan or investment is within more than one category described
in this Section.
 
SECTION 6.04.  Hedging Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
 
SECTION 6.05.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at
 

 
64

--------------------------------------------------------------------------------

 

prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm's-length basis from unrelated third
parties, and (b) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate.
 
SECTION 6.06.  Restrictive Agreements.  The Borrower will not, and will not
permit any Guarantor to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement (including the organizational documents
of such Person) that prohibits or restricts (a) the ability of the Borrower or
any Guarantor to create, incur or permit to exist any Lien upon, or sell,
transfer or otherwise convey all or any part of, any of its property or assets,
or (b) the ability of any Guarantor to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof, which are to the best of Borrower's knowledge, identified on
Schedule 6.06 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale or other disposition of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof, and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
joint venture and partnership agreements, or other organizational documents,
with Persons other than Borrower or its Affiliates restricting Liens on property
owned thereby or on venture or partnership interests.
 
SECTION 6.07.  Government Regulation.  The Borrower will not (a) be or become
subject at any time to any legal requirement, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Borrower,
or (b) fail to provide documentary and other evidence of the Borrower's identity
as may be requested by the Administrative Agent or any Lender at any time to
enable the Administrative Agent or any Lender to verify its identity or to
comply with any applicable legal requirement, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
 

 
65

--------------------------------------------------------------------------------

 

ARTICLE VII
 


 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)           any Credit Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three (3) Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Credit Party in or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
 
(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Article V or VI other than Sections 5.05,
5.06, 5.07(a), 5.08, and 5.11;
 
(e)           any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of over thirty (30) days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);
 
(f)           the principal of any Material Indebtedness is not paid when due,
or the interest on any Material Indebtedness is not paid when due and, in either
case, any grace period has expired, or any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (f) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;
 

 
66

--------------------------------------------------------------------------------

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or any other Subsidiary, other than a Minority
Subsidiary, of the Borrower or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or any other Subsidiary, other than a Minority Subsidiary, of the Borrower
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(h)           any Credit Party or any other Subsidiary, other than a Minority
Subsidiary, of the Borrower shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
 
(i)           any Credit Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 
(j)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against any Credit Party, any
other Subsidiary, other than a Minority Subsidiary, of the Borrower or any
combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of such Person to enforce any such judgment;
 
(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year
or (ii) $10,000,000 for all periods; or
 
(l)           a Change in Control shall occur;
 
then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of
 

 
67

--------------------------------------------------------------------------------

 

the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) exercise any other rights or remedies provided under this Agreement
(including Section 2.05(j)) or any other Loan Document, or any other right or
remedy available by law or equity; and in case of any event described in clause
(g) or (h) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.01.  General.  Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or
 

 
68

--------------------------------------------------------------------------------

 

obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default (other than the non-payment of
principal of or interest on Loans) unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts
reasonably selected.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  The Required Lenders
(without consideration of Administrative Agent's ownership interest in the
Loans) may remove Administrative Agent immediately at any time it is determined
that Administrative Agent has committed gross
 

 
69

--------------------------------------------------------------------------------

 

negligence or willful misconduct in the exercise of its duties hereunder.  Upon
any such resignation or removal, the Required Lenders shall have the right, with
the approval of Borrower (provided no Default has occurred and is continuing),
which approval shall not be unreasonably withheld, to appoint a successor.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent's
resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa­tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
SECTION 8.02.  Defaulting Lender.  If for any reason any Lender shall become a
Defaulting Lender, then, in addition to the rights and remedies that may be
available to Administrative Agent, the other Lenders, Borrower or any other
party at law or in equity, and not as a limitation thereof,
 
 
(i)
such Defaulting Lender's right to participate in the administration of, or
decision-making rights related to, the Loans, this Agreement and the other Loan
Documents shall be suspended during the pendency of such failure or refusal;

 
 
(ii)
fees shall cease to accrue on the Commitment of such Defaulting Lender pursuant
to Section 2.11;

 

 
70

--------------------------------------------------------------------------------

 

 
(iii)
the Commitment and the Loans of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.02); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

 
 
(iv)
any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, and in satisfaction of any such payment obligation, be
retained by Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by Administrative Agent (a) first, to the payment of any amounts
owing by such Defaulting Lender to Administrative Agent hereunder, (b) second,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank hereunder, (c) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent, (d)
fourth, if so determined by Administrative Agent and Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (e) fifth, pro rata, to the payment of any amounts
owing to Borrower or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement, and (f) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of LC Disbursements which a Defaulting Lender has funded,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender;

 
 
(v)
if any LC Exposure exists at the time a Lender becomes a Defaulting Lender then:

 

 
71

--------------------------------------------------------------------------------

 

 
(1)
all or any part of such LC Exposure shall be reallocated among the
non-defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-defaulting Lenders'
Revolving Credit Exposures plus such Defaulting Lender's LC Exposure does not
exceed the total of all non-defaulting Lenders’ Commitments; and

 
 
(2)
if the reallocation described in clause (1) above cannot, or can only partially,
be effected, the Borrower shall within one Business Day following notice by the
Administrative Agent cash collateralize such Defaulting Lender's LC Exposure
(after giving effect to any partial reallocation pursuant to clause (1) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

 
 
(3)
if the Borrower cash collateralizes any portion of such Defaulting Lender's LC
Exposure pursuant to this Paragraph, the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 2.11 with respect to such
Defaulting Lender's LC Exposure during the period such Defaulting Lender's LC
Exposure is cash collateralized;

 
 
(4)
if the LC Exposure of the non-defaulting Lenders is reallocated pursuant to this
Paragraph, then the fees payable to the Lenders pursuant to Section 2.11 shall
be adjusted in accordance with such non-defaulting Lenders' Applicable
Percentages; or

 
 
(5)
if any Defaulting Lender's LC Exposure is neither cash collateralized nor
reallocated pursuant to this Paragraph, then, without prejudice to any rights or
remedies of the Issuing Bank or any Lender hereunder, all fees that otherwise
would have been payable to such Defaulting Lender with respect to such
Defaulting Lender's LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated; and

 
 
(vi)
so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with this Paragraph, and participating interests in any
such newly issued or increased Letter of

 

 
72

--------------------------------------------------------------------------------

 

Credit shall be allocated among non-defaulting Lenders in a manner consistent
with this Paragraph (and Defaulting Lenders shall not participate therein).
 
A Defaulting Lender's rights to participate in Lender decision-making and to
fully participate in payments due from Borrower shall be restored only upon the
payment by such Defaulting Lender of the amounts as to which it is delinquent,
and any damages suffered by Borrower as a result of such Defaulting Lender's
default hereunder (including, without limitation, interest on any portion of
draw requests funded by Borrower with equity at the Prime Rate plus three
percent (3%) per annum).
 
(i)           The non-defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to acquire for no
cash consideration (pro rata, based on the respective Commitments of those
Lenders electing to exercise such right), the Defaulting Lender's Commitment to
fund future Loans (the “Future Commitment”).  Upon any such purchase of the
Defaulting Lender's Future Commitment, the Defaulting Lender's share in future
Loans and its rights under the Loan Documents with respect thereto shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest.  Each Defaulting Lender shall indemnify Administrative Agent and each
non-defaulting Lender from and against any and all loss, damage or expenses,
including, but not limited to, reasonable attorneys' fees and funds advanced by
Administrative Agent or by any non-defaulting Lender, on account of a Defaulting
Lender's failure to timely perform its obligations under the Loan Documents.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(a)           if to the Borrower, to it at 2600 Citadel Plaza Drive, P. O. Box
924111, Houston, Texas 77292, Attention:  Steve Richter (Telecopy No.
713/866-6072); with a copy to Weingarten Realty Investors, 2600 Citadel Plaza
Drive, P. O. Box 924111, Houston, Texas 77292, Attention:  Linda Kubena
(Telecopy No. 713/880-6107); with a copy to Winstead PC, 600 Travis Street,
Suite 1100, Houston, Texas 77002, Attention:  Vincent Marino (Telecopy No.
713/650-2400);
 
(b)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 707
Travis Street, 6th Floor North, Houston, Texas 77002, Attention:  Manager, Real
Estate Group (Telephone No.
 

 
73

--------------------------------------------------------------------------------

 

713/216-1270 (Kristin Fentem) and Telecopy No. 713/216-2391, with a copy to
JPMorgan Chase & Co., Central Technology & Ops, 10 South Dearborn, Floor 07,
Chicago, Illinois 60603 Attention:  Yvonne Dixon (Telephone No. 312/385-7030 and
Telecopy No. 312/385-7101);
 
(c)           if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 707
Travis Street, 6th Floor North, Houston, Texas 77002, Attention:  Manager, Real
Estate Group (Telephone No. 713/216-1270 (Kristin Fentem) and Telecopy No.
713/216-2391; and
 
(d)           if to any other Lender, to it at its address (or telecopy number)
set forth on the signature pages of this Agreement, or as provided to Borrower
in writing by the Administrative Agent or the Lender.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.
 
SECTION 9.02.  Waivers; Amendments.
 
(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 

 
74

--------------------------------------------------------------------------------

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the aggregate Commitments without the written
consent of each Lender, except pursuant to Section 2.08, or increase the
Commitment of any Lender without such Lender’s consent, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone or extend the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone or extend the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (vi) except for a release by the Administrative Agent of a
Guarantor whose Guaranty is no longer required pursuant to Section 5.12, release
any Credit Party from its obligations under the Loan Documents, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); provided,
however, that unless requested by the Borrower, the Borrower shall not be
required to pay the expenses associated with assignments or participations from
Lenders after the Effective Date in accordance with Section 9.04, (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement,
 

 
75

--------------------------------------------------------------------------------

 

including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.  THE FOREGOING INDEMNITY
INDEMNIFIES EACH INDEMNITEE FROM ITS OWN NEGLIGENCE.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender's Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 

 
76

--------------------------------------------------------------------------------

 

(e)           All amounts due under this Section shall be payable not later than
ten days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) a Lender may not assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.  The Administrative Agent will provide written notice of
consent or denial within ten (10) days Business Days after its receipt of a
written request for assignment.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the
 

 
77

--------------------------------------------------------------------------------

 

Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not apply to rights and obligations in respect
of outstanding Competitive Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections  2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Houston, Texas a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 

 
78

--------------------------------------------------------------------------------

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(c) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower's prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not
 

 
79

--------------------------------------------------------------------------------

 

apply to any such pledge or assignment of a security interest; provided that
written notice thereof is given to the Administrative Agent and that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 

 
80

--------------------------------------------------------------------------------

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  Each Lender agrees promptly to notify the
Borrower after any such setoff and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of Texas.
 
(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the district courts
of Harris County, Texas and of the United States District Court of the Southern
District of Texas (Houston Division), and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
 
(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 

 
81

--------------------------------------------------------------------------------

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF THEM, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE
TO A TRIAL BY JURY IN ANY LITIGATION (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE
THE FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent  required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and it obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from
 

 
82

--------------------------------------------------------------------------------

 

any Credit Party relating to the Credit Party or its business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by any Credit
Party; provided that, in the case of information received from any Credit Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest applicable to any Loan, together with all
fees, charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law (the “Maximum Rate”), the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been paid in respect of
such Loan but were not payable as result of the operation of this Section shall
be cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.  If, for any reason whatsoever, the Charges paid or received on
the Loans produces a rate which exceeds the Maximum Rate, the Lenders shall
credit against the principal of the Loans (or, if such indebtedness shall have
been paid in full, shall refund to the payor of such Charges) such portion of
said Charges as shall be necessary to cause the interest paid on the Loans to
produce a rate equal to the Maximum Rate.  All sums paid or agreed to be paid to
the holders of the Loans for the use, forbearance or detention of the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of this Agreement,
so that the interest rate is uniform throughout the full term of this
Agreement.  The provisions of this Section shall control all agreements, whether
now or hereafter existing and whether written or oral, between the parties
hereto.  On each day, if any, that Texas law establishes the Maximum Rate, the
Maximum Rate shall be the “weekly ceiling” (as defined in Chapter 303 of the
Texas Finance Code (the “Texas Finance Code”) as amended) for that day.  The
Administrative Agent may from time to time, as to current and future balances,
implement any other ceiling under the Texas Finance Code by notice to the
Borrower, if and to the extent permitted by the Texas Finance Code.  Without
notice to the Borrower or any other person or entity, the Maximum Rate shall
automatically fluctuate upward and downward as and in the amount by which such
maximum nonusurious rate of interest permitted by applicable law fluctuates.
 

 
83

--------------------------------------------------------------------------------

 

SECTION 9.14.  Liability of Holders.  With respect to the incurrence of certain
liabilities hereunder and the making of certain agreements by the Borrower as
herein stated, such incurrence of liabilities and such agreements shall be
binding upon the Borrower only as a trust formed under the Texas Real Estate
Investment Trust Act pursuant to that certain Restated Declaration of Trust
dated March 23, 1988 (as amended from time to time), and only upon the assets of
such Borrower.  No Trust Manager or officer or holder of any beneficial interest
in the Borrower shall have any personal liability for the payment of any
indebtedness or other liabilities incurred by the Borrower hereunder or for the
performance of any agreements made by the Borrower hereunder, nor for any other
act, omission or obligation incurred by the Borrower or the Trust Managers
except, in the case of a Trust Manager, any liability arising from his own
willful misfeasance or malfeasance or gross negligence.
 
SECTION 9.15.  USA PATRIOT ACT NOTIFICATION.  The Administrative Agent hereby
notifies the Borrower that pursuant to the requirements of Section 326 of the
USA Patriot Act of 2001 31 U.S.C. Section 5318 (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Administrative Agent and the Lenders to identify the
Borrower in accordance with the Act.
 

 
84

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




 
WEINGARTEN REALTY INVESTORS
 
 
   
By:
/s/ Stephen C. Richter   Name:  Stephen C. Richter   Title: Executive VP/CFO    


 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,


   
By:
/s/ Kristin Fentem   Name:  Kristin Fentem   Title:  Credit Banker    




 


 
 



 
85

--------------------------------------------------------------------------------

 
 
Signature page to Credit Agreement with Weingarten Realty Investors

 
BANK OF AMERICA, N.A.
 
 
   
By:
/s/ Steven P. Renwick  
Steven P. Renwick, Senior Vice President
   



Address:
 
901 Main Street , 64th Floor
Dallas, Texas  75202
Attention:  Mr. Steven Renwick
Telephone No.:  (214) 209-1867
Telecopy No.:  (214) 209-0995

 
86

--------------------------------------------------------------------------------

 
 
 
 
Signature page to Credit Agreement with Weingarten Realty Investors


 
ROYAL BANK OF CANADA

   
By:
/s/ Dan LePage  
Dan LePage, Authorized Signatory
   



Address:
 
One Liberty Plaza, 3rd Floor
165 Broadway
New York, New York  10006-1404
Attention:  Mr. Dan LePage
Telephone No.:  (212) 428-6605
Telecopy No.:  (212) 428-6459

 
87

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 


 
SUMITOMO MITSUI BANKING
   CORPORATION
   
By:
/s/ William G. Karl Name: William G. Karl Title: General Manager



Address:
 
277 Park Avenue
New York, New York  10172
Attention:  Charles Sullivan
Telephone No.:  (212) 224-4178
Telecopy No.:  (212) 224-4887



 
88

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
REGIONS BANK
   
By:
/s/ Robert P. MacGregor  
Robert P. MacGregor, Sr. Vice President
   




Address:
 
1900 5th Avenue North, 15th Floor
Birmingham, Alabama  35203
Attention:  Mr. Ronald J. Bennett
Telephone No.:  (205) 264-7159
Telecopy No.:  (205) 264-5456

 
89

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
THE NORTHERN TRUST COMPANY
   
By:
/s/ Anne Hafer Name: Anne Hafer Title: Senior Vice President




Address:
 
50 South LaSalle Street
Floor M-27
Chicago, Illinois  60603
Attention:  Anne M. Hafer
Telephone No.:  (312) 444-3218
Telecopy No.:  (312) 444-7028

 
90

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
SCOTIABANC, INC.
   
By:
/s/ J. E. Todd Name: J. E. Todd Title: Managing Director


 
Address:
 
711 Louisiana Street, Suite 1400
Houston, Texas  77002
Attention:  Janet Poon
Telephone No.:  (832) 426-6002
Telecopy No.:  (832) 426-6000

 
91

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
BBVA COMPASS BANK
   
By:
/s/ James J. Johnson Name: James J. Johnson Title: Senior Vice President



Address:
 
8080 Central Expressway, Suite 370
Dallas, Texas  75206
Attention:  Lee Vardaman
Telephone No.:  (214) 706-8082
Telecopy No.:  (214) 706-8066

 
92

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
THE BANK OF NOVA SCOTIA, Acting
    through its San Francisco Representative Office
   
By:
/s/ Teresa Wu Name: Teresa Wu Title: Director


 
Address:
 
500 California Street, Suite 2100
San Francisco, California  94105
Attention:  Teresa Wu
Telephone No.:  (415) 616-4110
Telecopy No.:  (415) 397-0791

 
93

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By:
/s/ Timothy P. Williamson Name: Timothy P. Williamson Title: Senior Vice
President


 
Address:
 
1000 Louisiana, 4th Floor
MAC:T5002-042
Houston, Texas  77002
Attention:  Marc J. Krebs
Telephone No.:  (713) 319-1417
Telecopy No.:  (713) 739-1077

 
94

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
PNC BANK, NATIONAL ASSOCIATION
   
By:
/s/ Michael J. Catalano Name: Michael J. Catalano Title: Assistant Vice
President


 
Address:
 
One PNC Plaza
Mail Stop: P1-POPP-19-1
249 5th Avenue
Pittsburgh, Pennsylvania  15219
Attention:  Michael Catalano
Telephone No.:  (412) 762-5450
Telecopy No.:  (412) 762-6500



 
95

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
U.S. BANK NATIONAL ASSOCIATION
   
By:
/s/ Gregory N. Kaye
Gregory N. Kaye, Senior Vice President
 




Address:
 
14241 Dallas Parkway, Suite 490
Dallas, Texas  75254
Attention:  Gregory N. Kaye
Telephone No.:  (972) 458-4503
Telecopy No.:  (972) 386-8370

 
96

--------------------------------------------------------------------------------

 

Signature page to Credit Agreement with Weingarten Realty Investors
 
 
CHEVY CHASE BANK, a division of
CAPITAL ONE, N.A.
   
By:
/s/ Michael J. Sleece
Michael J. Sleece, Senior Vice President
      By: /s/ Frederick H. Denecke   Frederick H. Denecke, Vice President




Address:
 
7501 Wisconsin Avenue
12th Floor, Real Estate Banking
Bethesda, Maryland  20814
Attention:  Michael J. Sleece
Telephone No.:  (240) 497-7757
Telecopy No.:  (240) 497-7714





 
97

--------------------------------------------------------------------------------

 

SCHEDULE 2.01




LENDER
 
COMMITMENT
     
(Percentage)
         
JPMorgan Chase Bank, N.A.
  $ 50,000,000         (10.0 %)          
Bank of America, N.A.
  $ 50,000,000         (10.0 %)          
Wells Fargo Bank, National Association
  $ 50,000,000         (10.0 %)          
PNC Bank, National Association
  $ 45,000,000         (9.0 %)          
Regions Bank
  $ 45,000,000         (9.0 %)          
Royal Bank of Canada
  $ 45,000,000         (9.0 %)          
BBVA Compass Bank
  $ 40,000,000         (8.0 %)          
Sumitomo Mitsui Banking Corporation
  $ 40,000,000         (8.0 %)          
U.S. Bank National Association
  $ 40,000,000         (8.0 %)          
Chevy Chase Bank, a division of
  $ 30,000,000  
Capital One, N.A.
    (6.0 %)          
The Northern Trust Company
  $ 25,000,000         (5.0 %)          
The Bank of Nova Scotia
  $ 20,000,000         (4.0 %)          
Scotiabanc, Inc.
  $ 20,000,000         (4.0 %)


 

--------------------------------------------------------------------------------

 

SCHEDULE 2.05(d)


LETTERS OF CREDIT




Letter of Credit Number
Letter of Credit Amount
SBI-451606
2,184,911.00
S-256194
1,000,000.00
CTS-796306
4,000,000.00
CTS-807283
1,144,840.00
   










 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 3.05(f)
Properties located in potential earthquake or seismic areas
                   
Location
Property Name
City
State
Zip
107
Markham Square
Little Rock
AR
72205
250
Buena Vista Marketplace
Duarte
CA
91010
251
Centerwood Plaza
Bell flower
CA
90706
252
Menifee Town Center
Menifee
CA
92584
254
San Marcos Plaza
San Marcos
CA
92069
255
Westminster Center
Westminster
CA
92683
256
Marketplace
Castro Valley
CA
94552
257
Arcade Square
Sacramento
CA
95821
258
Creekside Shopping Center
Vacaville
CA
95687
259
Discovery Plaza
Sacramento
CA
95833
260
Gateway Plaza
Fremont
CA
94538
261
Hallmark Town Center
Madera
CA
93637
262
Prospector's Plaza
Placerville
CA
95667
263
Shasta Crossroads
Redding
CA
96003
264
Silver Creek Plaza
San Jose
CA
95121
265
Southampton Shopping Center
Benicia
CA
94510
266
Stony Point Plaza
Santa Rosa
CA
95407
267
Summer Hills Plaza
Citrus Heights
CA
95621
268
Sunset Center
Suisun City
CA
94585
270
Bartlett Towne Center
Bartlett
TN
38134
271
Summer Center
Memphis
TN
38122
286
Chino Hills Marketplace
Chino Hills
CA
91709
307
Greenhouse Marketplace
San Leandro
CA
94575
326
Rancho San Marcos Village
San Marcos
CA
92069
335
El Camino Shopping Center
Encinitas
CA
92024
359
Marshall's Plaza
Modesto
CA
95350
392
Valley Shopping Center
Sacramento
CA
95823
396
Freedom Centre
Freedom
CA
95019
397
Jess Ranch
Apple Valley
CA
92308
675
Tully Corners
San Jose
CA
95122
697
Highland Square
Memphis
TN
38105
767
Westgate Shopping Center
Little Rock
AR
72207
400
Southpoint (industrial)
Memphis
TN
38118
                   
The above list contains all known properties located in potential earthquake of
seismic areas.  The Borrower carries insurance coverage for these properties in
amounts sufficient to cover it for potential losses.
       

 
 
 
-1-

--------------------------------------------------------------------------------



 
SCHEDULE 3.05(f)
Properties located in a special flood hazard area
                       
Location
Property Name
City
County
State
Zip
           
17
Stella Link Shopping Center
Houston
Harris
TX
77025
73
Arlans Market
Galveston
Galveston
TX
77550
99
Braeswood Square Shopping Ctr.
Houston
Harris
TX
77096
107
Markham Square Shopping Center
Little Rock
Pulaski
AR
72205
122
Galveston Place
Galveston
Galveston
TX
77551
284
Tropicana Beltway Center
Las Vegas
Clark
NV
89148
295
Tamiami Trail Shops
Miami
Dade
FL
33184
304
Publix @ Laguna Isles
Pembroke Pines
Broward
FL
33332
316
Mineral Springs Village
Durham
Durham
NC
27703
334
North Creek Plaza
Laredo
Webb
TX
78045
347
Flamingo Pines
Pembroke Pines
Broward
FL
33027
414
Sherman Plaza Business Park I and II
Richardson
Dallas
TX
75081
435
Manana Office Service Center
Dallas
Dallas
TX
75220
439
Northwest Crossing Office/Service Ctr
Dallas
Dallas
TX
75220
453
1625 Diplomat Drive
Carrolton
Harris
TX
75006
481
Kempwood Industrial
Houston
Harris
TX
77055
490
Citadel Building
Houston
Harris
TX
77008
497
Stonecrest Business Center
Houston
Harris
TX
77099
555
Hopewell
Tampa
Hillsborough
FL
33619
571
1919 N. Loop West
Houston
Harris
TX
77008
662
Orleans Station
New Orleans
New Orleans Parish
LA
70124
                       
The above list contains all known properties located in a special flood hazard
area.
   
The Borrower carries insurance coverage for these properties in amounts
sufficient to cover it for potential losses.
                         
JV Property-insured by JV Partner
                   
444
Kempwood Industrial
Houston
Harris
TX
77055
445
Northway Park II
Houston
Harris
TX
77028
703
Broadway Shopping Center
Galveston
Galveston
TX
77551
           







-2-

--------------------------------------------------------------------------------


 

 
SCHEDULE 3.07
Disclosed Matters




NONE
 
-1-

--------------------------------------------------------------------------------



 
SCHEDULE 3.15


LIST OF SUBSIDIARIES


Name
Ownership %
Best in the West Holdings, LLC
100.0
Brookwood Square Holdings, LLC
100.0
Chino Hills Holdings, LLC
100.0
Cumberland Potranco Joint Venture
50.0
Decatur 215, LLC
100.0
El Camino Holdings LLC
100.0
Falls Pointe Holdings, LLC
100.0
Flamingo Pines Holdings, LLC
100.0
GVR SPE I LLC
100.0
GVR SPE II LLC
100.0
Heritage HT #1, LLC
100.0
High House Holdings LLC
68.4
Hollywood Hills Holdings, LLC
100.0
Jacinto City, Ltd.
50.0
Jackson West Holdings, LLC
100.0
Las Tiendas Holdings, LLC
100.0
Main/O.S.T., Ltd.
70.0
Markham West Shopping Center, L.P.
99.0
Mexigarten Services, S. de R.L. de C.V.
100.0
Nanocorp, Inc.
100.0
NOBSIL, L.L.C.
75.0
North Towne Plaza JV
75.0
Northcross Holdings, LLC
100.0
Palm Coast Center Outparcels, LLC
50.0
Parliament Square Center, Inc.
100.0
Pinecrest Plaza Holdings, LLC
100.0
Rancho San Marcos Holdings, LLC
100.0
Rosenberg, Ltd.
50.0
Roswell Corners Holdings LLC
100.0
S/W Albuquerque, L.P.
100.0
Sheldon Center, Ltd.
50.0
SPM/WRI College Station, L.P.
100.0
SPM/WRI Rockwall, L.P.
100.0
Steele Creek Holdings, LLC
100.0
Veracruz I Holdings LLC
100.0
Veracruz I Properties LLC
100.0
Weingarten - Fulton, LLC
50.0
Weingarten Aurora Inc.
100.0
Weingarten DRC Clermont TRS, LLC
73.3
Weingarten DRC Clermont, LLC
73.3
Weingarten Golden State, Inc.
100.0



 
 
 
-1-

--------------------------------------------------------------------------------


 


Name
Ownership %
Weingarten GS Delaware, Inc.
100.0
Weingarten GS, Inc.
100.0
Weingarten Herndon Plaza JV
50.0
Weingarten I-4 St. Augustine EV, LLC
70.0
Weingarten Investments Aurora LLC
100.0
Weingarten Investments Lowry LLC
100.0
Weingarten Lowry Inc.
100.0
Weingarten Maya Tropicana, LLC
100.0
Weingarten/Maya Tropicana Venture
100.0
Weingarten Maya Tropicana II, LLC
100.0
Weingarten Mexico LLC
100.0
Weingarten NAP GP, LLC
100.0
Weingarten NAP, LP
100.0
Weingarten Newquist, LLC
50.0
Weingarten Nostat, Inc.
100.0
Weingarten Realty Management Company
100.0
Weingarten Services LLC
100.0
Weingarten Thorncreek Inc.
100.0
Weingarten/Bridges at Smoky Hill
50.0
Weingarten/Bridges at Smoky Hill II LLC
100.0
Weingarten/Bridges at Smoky Hill III LLC
50.0
Weingarten/Investments, Inc.
100.0
Weingarten/Lufkin, Inc.
100.0
Weingarten/Miller Elizabeth Joint Venture
50.0
Weingarten/Miller/Aurora II LLC
100.0
Weingarten/Miller/Aurora Joint Venture
50.0
Weingarten/Miller/Fiest II Joint Venture
37.5
Weingarten/Miller/Lowry II LLC
100.0
Weingarten/Miller/Lowry Joint Venture
50.0
Weingarten/Miller/Thorncreek Joint Venture
50.0
Weingarten/Miller/Westminster Joint Venture
50.0
Weingarten/Monvis LLC
70.0
Wirt Road Realty, LLC
100.0
WNI/Tennessee Holdings, Inc.
100.0
WNI/Tennessee, L.P.
100.0
WR Paradise Key, LLC
100.0
WR Tully, LP
100.0
WRI 151 Ingram GP, LLC
100.0
WRI 151 Ingram LP
66.7
WRI Best in the West, LLC
100.0
WRI Brookwood Marketplace, LLC
100.0
WRI Brookwood Square, LLC
100.0
WRI Camp Creek Marketplace II, LLC
100.0
WRI Charleston Commons Holdings, LLC
100.0



 
-2-

--------------------------------------------------------------------------------


 


Name
Ownership %
WRI Charleston Commons, LLC
100.0
WRI Cottonwood Holdings, LLC
100.0
WRI Cottonwood, LLC
100.0
WRI Countryside Centre Holdings, LLC
100.0
WRI Countryside Centre, LLC
100.0
WRI Cumberland GP, LLC
100.0
WRI Cumberland, LP
100.0
WRI El Camino, LP
100.0
WRI Fiesta Trails Holdings, LLC
100.0
WRI Fiesta Trails, LP
100.0
WRI Flamingo Pines, LLC
100.0
WRI Freedom Centre, L.P.
100.0
WRI Galleria Holdings, LLC
100.0
WRI Galleria, LLC
100.0
WRI Gateway Station GP, LLC
100.0
WRI Gateway Station, LP
70.0
WRI Golden State, LLC
100.0
WRI GP I, Inc.
100.0
WRI Greenhouse LP
99.0
WRI GS Partnership, L.P.
100.0
WRI Hopewell, LLC
100.0
WRI HR Heritage Station LLC
30.0
WRI HR Manager LLC
100.0
WRI HR Parkland LLC
30.0
WRI HR Retail Venture I LLC
30.0
WRI HR Sandy Plains LLC
30.0
WRI HR Thompson Bridge LLC
30.0
WRI HR Venture Properties I LLC
30.0
WRI Hughes, LLC
100.0
WRI Jackson West, LP
100.0
WRI Johnston Road Plaza, LLC
100.0
WRI JT GP, LLC
100.0
WRI Kennesaw, LLC
100.0
WRI Laguna Isles, LLC
100.0
WRI Lakeland, LLC
100.0
WRI Lakeside Marketplace, LLC
100.0
WRI Las Tiendas, LP
100.0
WRI Madera Village Holdings, LLC
100.0
WRI Madera Village, LLC
100.0
WRI Marshalls Plaza, LP
100.0
WRI North American Properties, L.P.
100.0
WRI North Towne, LLC
100.0
WRI Northcross, LP
100.0
WRI Northtown I, LP
100.0



 
-3-

--------------------------------------------------------------------------------


 


Name
Ownership %
WRI Northtown II, LP
100.0
WRI Oak Grove Market Center, LLC
100.0
WRI Overton Holdings, LLC
100.0
WRI Overton Park, LLC
100.0
WRI Overton Plaza, LP
100.0
WRI Parkland, LLC
100.0
WRI Pinecrest Plaza, LLC
100.0
WRI Princeton Lakes, LLC
100.0
WRI Ravenstone, LLC
100.0
WRI Regency Centre, LLC
100.0
WRI Retail Pool I, L.P.
100.0
WRI Ridgeway, LLC
100.0
WRI River Marketplace, LLC
100.0
WRI Roswell Corners, LLC
100.0
WRI Sandy Plains, LLC
100.0
WRI Seminole Holdings, LLC
100.0
WRI Seminole II, LLC
100.0
WRI Seminole Marketplace, LLC
100.0
WRI Shoppes at Bears Path, LLC
100.0
WRI Shoppes of South Semoran Holdings, LLC
100.0
WRI Shoppes of South Semoran, LLC
100.0
WRI Southern Industrial Pool LLC
100.0
WRI Steele Creek, LLC
100.0
WRI Strom, L.P.
100.0
WRI Thompson Bridge, LLC
100.0
WRI Trautmann, L.P.
99.0
WRI Uintah Gardens, LLC
100.0
WRI Uintah Holdings, LLC
100.0
WRI University Palms, LLC
100.0
WRI University Place, LLC
100.0
WRI West Gate South, L.P.
100.0
WRI Western Retail Partners GP, LLC
100.0
WRI Westgate Industrial Holdings LLC
100.0
WRI Westgate Industrial LP
100.0
WRI/7080 Express Lane, Inc.
100.0
WRI/Atlanta Park, L.P.
99.0
WRI/Atlanta Park-3658, L.P.
100.0
WRI/Chino Hills, LLC
100.0
WRI/Falls Pointe, LLC
100.0
WRI/High House LLC
68.4
WRI/Hollywood Hills, LLC
100.0
WRI/Lone Star, Inc.
100.0
WRI/Louisiana Holdings, Inc.
100.0
WRI/Miller Westminster I LLC
50.0



 
-4-

--------------------------------------------------------------------------------






Name
Ownership %
WRI/Miller Westminster II LLC
50.0
WRI/Pavilion, Inc.
100.0
WRI/Pembroke, Ltd.
100.0
WRI/Pitman Corners, Inc.
100.0
WRI/Post Oak, Inc.
100.0
WRI/Raleigh LP
68.4
WRI/Rancho San Marcos, LLC
100.0
WRI/Rockwall, Inc.
100.0
WRI/Tamiami Trail, LLC
100.0
WRI/TEXLA, LLC
100.0
WRI/Utah Properties, L.P.
99.0
WRI/West Jordan LLC
99.0
WRI-AEW Lone Star Retail Portfolio, LLC
15.0
WRI-IND GP, LLC
100.0
WRI-RET GP, LLC
100.0



 
-5-

--------------------------------------------------------------------------------


 

 
Schedule 6.01
Existing Liens
           
Property Name
 
Holder or Servicer
         
American General Bonds:
               
0065-001
Westchase Shopping Center
 
American General / Variable Annuity Life
         
Mortgages:
                 
0014-537
Fiesta Market Place
 
The Northwestern Mutual Life
 
0016-537
Harrisburg Plaza
 
The Northwestern Mutual Life
 
0023-537
Lyons Avenue Shopping Center
 
The Northwestern Mutual Life
 
0031-537
Griggs Road
 
The Northwestern Mutual Life
 
0055-537
Lawndale Shopping Center
 
The Northwestern Mutual Life
 
0056-537
Southgate Shopping Center
 
The Northwestern Mutual Life
 
0062-537
Spring Plaza Shopping Center
 
The Northwestern Mutual Life
 
0064-537
Edgebrook Shopping Center
 
The Northwestern Mutual Life
 
0088-537
Cullen Plaza Shopping Center
 
The Northwestern Mutual Life
 
0089-537
Little York Plaza Shopping Center
 
The Northwestern Mutual Life
 
0105-537
North Oaks  and Target Pad
 
The Northwestern Mutual Life
 
0110-537
10-Federal Shopping Center
 
The Northwestern Mutual Life
 
0164-537
Glenbrook Square Shopping Center
 
The Northwestern Mutual Life
 
0169-537
League City Plaza
 
The Northwestern Mutual Life
 
0207-537
145/Telephone Road
 
The Northwestern Mutual Life
 
0227-537
Bell Plaza
 
The Northwestern Mutual Life
 
0293-537
Thousand Oaks Shopping Center
 
The Northwestern Mutual Life
 
0703-537
Broadway
 
The Northwestern Mutual Life
 
0043-575
Bellaire Boulevard
 
New York Life
 
0148-575
King's Crossing
 
New York Life
 
0174-575
Oak Park Village
 
New York Life
 
0222-575
Champion's Village
 
New York Life
 
0272-575
Commons at Dexter Lake  - I
 
New York Life
 
0379-575
Commons at Dexter Lake  - I I
 
New York Life
 
0297-575
University Palms
 
New York Life
 
0518-575
Menenall Commons
 
New York Life
 
0590-575
Cherokee Commons
 
New York Life
 
0255-077
Westminster
 
The Prudential Insurance Company of America
 
0260-077
Gateway Plaza
 
The Prudential Insurance Company of America
 
0265-077
Southampton Center
 
The Prudential Insurance Company of America
 
0110-078
North Towne Plaza
 
The Prudential Insurance Company of America
 
0081-080
Northbrook Shopping Center
 
New York Life
 
0106-080
Humblewood Shopping Center
 
New York Life
 
0172-080
Pueblo Anozira Shopping Center
 
New York Life
 
0258-080
Creekside Center
 
New York Life
 
0637-080
Perimeter Village
 
New York Life
 
0000-081
WRI Southern Industrial Pool LLC
 
John Hancock Life Insurance



-1-

--------------------------------------------------------------------------------


 
Schedule 6.01
Existing Liens
           
Property Name
 
Holder or Servicer
         
Mortgages (continued):
     
0481-081
Kempwood Industrial
 
John Hancock Life Insurance
 
0557-081
Railwood
 
John Hancock Life Insurance
 
0657-081
Town & Country Commerce Center
 
John Hancock Life Insurance
 
0493-081
Freeport Business Center
 
John Hancock Life Insurance
 
0407-081
Southport Business Park 5
 
John Hancock Life Insurance
 
0659-081
Enterchange at Northlake A
 
John Hancock Life Insurance
 
0658-081
Enterchange at Walthall D
 
John Hancock Life Insurance
 
0492-081
Kennesaw 75
 
John Hancock Life Insurance
 
0661-081
Riverview Distribution Center
 
John Hancock Life Insurance
 
0448-081
Lakeland Industrial Center
 
John Hancock Life Insurance
 
0232-083
Kohl's Shopping Center
 
US Bank, NA
 
0303-083
Overton Park Plaza
 
US Bank, NA
 
0282-723
Northridge
 
Landesbank Baden-Wurttemberg
 
0295-724
Tamiami Trail
 
Landesbank Baden-Wurttemberg
 
0301-725
Pembroke Pines
 
Landesbank Baden-Wurttemberg
 
0347-726
Flamingo Pines
 
Landesbank Baden-Wurttemberg
 
0213-001
Central Plaza
 
Plains Capital Bank
 
0231-013
University Place
 
Citigroup
 
0234-211
Pavilions at San Mateo
 
Chase Northland/Marquete
 
0235-212
Lone Star Pavilion
 
Chase CCMBC
 
0239-214
Rockwall Market Center
 
Bear, Stearns
 
0270-194
Bartlett Towne Center
 
Prudential Ins Co.
 
0276-014
River Marketplace Shopping Ctr
 
Citigroup
 
0284-069
Tropicana Beltway Center
 
Wells Fargo
 
0286-159
Chino Hills Marketplace
 
GEMSA
 
0299-185
Fiesta Trails
 
ORIX
 
0304-189
Publix at Laguna Isles
 
GE Capital
 
0307-295
Greenhouse Marketplace
 
CW Capital
 
0311-280
Avent Ferry Shopping Center
 
Laureate Capital Corp
 
0313-281
High House Crossing
 
Laureate Capital Corp
 
0315-280
Leesville Towne Centre
 
Laureate Capital Corp
 
0318-120
Parkway Pointe
 
Laureate Capital Corp
 
0320-280
Stonehenge Market
 
Laureate Capital Corp
 
0324-571
Heritage HT #1, LLC
 
Laureate Capital Corp
 
0325-161
Falls Pointe Shopping Center
 
Merrill Lynch
 
0327-166
Hollywood Hills Plaza
 
FUMC
 
0333-297
Plantation Centre
 
Ohio National
 
0334-297
North Creek Plaza
 
Key Bank
 
0335-198
El Camino Shopping Center
 
BofA
 
0336-109
Roswell Corners
 
LaSalle National Bank
 
0337-298
Western Plaza
 
Bank Of America
 
0342-120
Grayson Commons
 
GEMSA
 
0348-208
Starr Plaza Shopping Center
 
New York Life
 
0349-126
Ravenstone Commons
 
Teachers Insurance And Annuity (CapMark)
 
0351-291
West Jordan Town Center
 
Protective Life Insurance
 
0352-012
Pinecrest Plaza Shopping Ctr
 
Lasalle Bank
 
0353-574
Thompson Bridge Commons
 
Principal Life Insurance Co.

 
-2-

--------------------------------------------------------------------------------


 
Schedule 6.01
Existing Liens
           
Property Name
 
Holder or Servicer
         
Mortgages (continued):
     
0354-017
Best in the West
 
Wachovia
 
0357-234
Sharyland Towne Crossing
 
Prudential Ins Co.
 
0359-018
Marshall's Plaza
 
Wells Fargo
 
0360-001
Whitehall Commons
 
General Electric Capital Assurance Company
 
0363-582
CityCenter Englewood
 
Bear Stearns
 
0364-581
Crossing At Stonegate
 
Principal Capital
 
0365-580
Thorncreek Crossing
 
Bear Stearns
 
0366-790
Lowry Town Center
 
Bear Stearns
 
0368-789
Aurora City Place
 
Bear Stearns
 
0369-769
Alpine Valley Center
 
Goldman-Sachs
 
0371-788
Green Valley Ranch
 
Wells Fargo
 
0374-216
Johnston Road Plaza
 
Principal
 
0375-218
Steele Creek Crossing
 
Wachovia
 
0391-791
Westminster Plaza
 
Wells Fargo
 
0395-572
Shoppes of Parkland
 
Wachovia Bank NA
 
0396-025
Freedom Centre
 
Jackson National Life Insurance company
 
0440-258
610 and 11th Street Warehouses
 
New York Life
 
0441-258
Navigation Business Park
 
New York Life
 
0442-258
Lathrop Warehouse
 
New York Life
 
0443-258
Interpak
 
New York Life
 
0444-258
Kempwood Industrial
 
New York Life
 
0445-258
Northway Industrial Park II
 
New York Life
 
0446-258
Railwood
 
New York Life
 
0456-259
Railwood F
 
American National Insurance Company
 
0502-502
Lake Washington Crossing
 
First Sunamerica Life Ins Co
 
0504-504
Chatham Crossing Shopping Ctr
 
Wachovia Bank NA
 
0505-505
Fresh Market Shoppes
 
Wachovia Bank NA
 
0507-507
Shoppes at Paradise Isle
 
Key Bank
 
0509-509
Indian Harbour Place S/C
 
The Variable Annuity Life Insurance Company
 
0510-510
Quesada Commons
 
Massachusetts Mutual Life Insurance Company
 
0511-510
Shoppes of Port Charlotte
 
Massachusetts Mutual Life Insurance Company
 
0512-511
Sunrise West Shopping Center
 
Metropolitan Life Insurance Company
 
0519-026
Regency Centre
 
Wachovia Bank NA
 
0524-227
Brookwood Marketplace
 
Teachers Insurance And Annuity (CapMark)
 
0525-228
Camp Creek Mktpl II
 
Principal
 
0526-229
Lakeside Marketplace
 
Principal
 
0527-231
Marketplace at Seminole Towne
 
Principal
 
0528-233
Publix at Princeton Lakes
 
Principal
 
0555-037
Hopewell Industrial Center
 
State Farm Insurance
 
0560-521
Meridian Town Center
 
Citigroup Global Markets Realty Corp
 
0561-522
Mukilteo Speedway Center
 
Citigroup Global Markets Realty Corp
 
0562-523
Rainier Square Plaza
 
Nationwide Life Insurance Co
 
0563-524
South Hill Center
 
Artesia Mortgage Capital Corp
 
0564-525
Clackamas Square Shopping Cent
 
Citigroup Global Markets Realty Corp
 
0565-526
Raleigh Hills Plaza
 
Salmon Brothers Realty Corp
 
0567-784
River Point at Sheridan
 
Chase MMPC Riverpoint
 
0568-040
Galleria Shopping Center
 
BofA

 
-3-

--------------------------------------------------------------------------------


 
Schedule 6.01
Existing Liens
           
Property Name
 
Holder or Servicer
         
Mortgages (continued):
     
0580-042
Charleston Commons SC
 
General Electric Capital Assurance Company
 
0581-043
Lakeland Interstate Bus. Park
 
Transamerica Life Insurance Company
 
0600-047
Shoppes at Bears Path
 
Prudential Ins Co.
 
0601-048
Madera Village Shopping Center
 
BofA
 
0620-054
Oak Grove Market Center
 
Wachovia Bank, NA
 
0639-063
Countryside Centre
 
Wells Fargo Bank, NA,
 
0649-066
Shoppes of South Semoran
 
Bear Stearns
 
0651-559
Enterchange at Walthall C
 
New York Life
 
0654-562
Enterchange at Walthall A&B
 
New York Life
 
0655-563
Interport Business Center B
 
The Prudential Insurance Company of Anerica
 
0656-564
Interport Business Center C
 
Wells Fargo Bank, NA,
 
0688-296
Promenade Shopping Center
 
Bangor Savings Bank
         
Capital Leases:
               
0220-120
Francisco Center
 
Capital Lease
 
0221-120
College Park Shopping Center
 
Capital Lease
         
Industrial Revenue Bonds:
               
0012-001
Westwood Village Shopping Ctr.
 
Ind Rev Bond
 
0122-001
Galveston Place
 
Ind Rev Bond
 
0458-284
Atlanta Industrial Park
 
Ind Rev Bond
         



 
-4-

--------------------------------------------------------------------------------


 
SCHEDULE 6.06
Existing Restrictions


1.
Covenants and restrictions as referenced in Weingarten Realty Investors’ Form
S-3 shelf registration filed on December 8, 2008 with the SEC (relating to prior
and future issuance of securities), including without limitation, all previously
issued Medium Term Notes.

 
2.
Covenants and restrictions relating to special purpose (or single purpose)
entities as contained (or to be contained) in the organizational documents or in
the loan documents for such entities.

 




 
-1-

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


EXHIBIT A


ASSIGNMENT AND ASSUMPTION






This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1. Assignor: ____________________________________________


2. Assignee: ____________________________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
3. Borrower: Weingarten Realty Investors

_________________________________
 
1 Select as applicable.
 
 
A-1

--------------------------------------------------------------------------------



 
 
4.
Administrative Agent:`
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement



 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of _______, 2010 among
Weingarten Realty Investors, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto



 
6.
Assigned Interest:



Facility Assigned2
 
Aggregate Amount of Commitment/Loans for all Lenders
 
Amount of Commitment/Loans Assigned
 
Percentage Assigned of Commitment/Loans3
      $     $     %     $     $     %     $     $     %





Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:______________________________
   Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
   Title:



_________________________________
 
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)
 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 
A-2

--------------------------------------------------------------------------------



 
[Consented to and]4 Accepted:


JPMORGAN CHASE BANK, N.A., as
  Administrative Agent




By_________________________________
  Title:




[Consented to:]5


[NAME OF RELEVANT PARTY]




By________________________________
  Title:



--------------------------------------------------------------------------------

 
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
5 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.
 
 
 
A-3

--------------------------------------------------------------------------------


 
ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 
A-A-1

--------------------------------------------------------------------------------



 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Texas.


 
 
A-A-2

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


[Date]


JPMorgan Chase Bank, N.A.,
as Administrative Agent
712 Main Street
Houston, Texas  77002


Attn:  Manager, Real Estate Group


Re:           Weingarten Realty Investors
Compliance Certificate for _______ through __________


Dear Ladies and Gentlemen:


This Compliance Certificate is made with reference to that certain Amended and
Restated Credit Agreement dated as of ________________, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Weingarten Realty Investors (the “Borrower”), the financial institutions
party thereto, as lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent.  All capitalized terms used in this Compliance Certificate (including any
attachments hereto) and not otherwise defined in this Compliance Certificate
shall have the meanings set forth for such terms in the Credit Agreement.  All
Section references herein shall refer to the Credit Agreement.


I hereby certify that I am the [vice president of capital markets] [chief
financial officer] [chief accounting officer] [treasurer] [controller] of
Weingarten Realty Investors, and that I make this Certificate on behalf of the
Borrower.  I further represent and certify on behalf of the Borrower as follows
as of the date of this Compliance Certificate:




I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the “Reporting Period”) covered by
the financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not
 
 
B-1

--------------------------------------------------------------------------------



 
disclosed the existence during or at the end of such Reporting Period (and that
I do not have knowledge of the existence as at the date hereof) of any condition
or event which constitutes a Default or Event of Default.1


Attached hereto as Schedule B is a schedule of the amount, maturity, interest
rate and amortization requirements for the outstanding Indebtedness of Borrower
and its Subsidiaries.  As of the last day of the Reporting Period, the amount of
Indebtedness was $_____________, the amount of Secured Debt was $_____________,
and the amount of Indebtedness other than Secured Debt was $_____________.


Attached hereto as (x) Schedule C-1 is a detailed calculation of Interest
Expense for the Reporting Period, which amount was $__________, (y) Schedule C-2
is a detailed calculation of Interest Expense on Indebtedness other than Secured
Debt for the Reporting Period, which amount was $__________, and (z) Schedule
C-3 is a detailed calculation of the Interest Expense, principal paid and due
and payable on Indebtedness, and cash dividends payable on the Borrower’s
preferred stock for the Reporting Period, which aggregated $__________.


Attached hereto as Schedule D is a detailed calculation of EBITDA for the
Reporting Period, which amount was $___________.






________________
1Alternatively, if a Default or Event of Default existed or exists, specify the
nature and period of existence thereof and what action the Borrower or any of
its Subsidiaries has taken, is taking and proposes to take with respect thereto.
 
 
B-2

--------------------------------------------------------------------------------



 
As of the last day of the Reporting Period:


1.           Secured Debt to Total Asset Value Ratio


(a)
 
Indebtedness secured by a Lien and any Indebtedness of any non-Guarantor
Subsidiary
$___________
(b)
 
Net Operating Income for properties that have reached the Stabilization Date and
owned during the most recent 18 calendar months and clause (e) properties owned
for at least 6 months not included in clause (e) (based on last 6 months,
multiplied by 2)
$___________
(c)
 
Capital Expenditure Reserve
$___________
(d)
 
(b) - (c) ÷ .0850
$___________
(e)
 
Historical Value of properties acquired during the most recent 18 months period
or that are completed but have not reached the Stabilization Date (not including
properties owned less than 6 months, may not exceed 10% of Total Asset Value)
$___________
    ·  
Historical Value of such properties owned less than 6 months
$___________
(f)
 
Historical Value of properties under construction or development
$___________
(g)
 
Historical Value of undeveloped land
$___________
(h)
 
Historical Value of the Borrower’s corporate offices
$___________
(i)
 
Value ((d) + (e) + (f) + (g) + (h))
$___________
(j)
 
Cash and cash equivalents excluding tenant security and other restricted
deposits
$___________
(k)
 
Investments in Affiliate Mortgage Notes and loans to purchase TIF obligations
$___________
(l)
 
Investments in other loans (limited to 5% of Total Asset Value)
$___________
(m)
 
Gross asset management and property management income for the most recent 6
months multiplied by 2, multiplied by 5 (may not exceed 5% of Total Asset Value)
$___________
(n)
 
Investments in real estate related Unconsolidated Affiliates
$___________
(o)
 
Total Asset Value ((i) + (j) + (k) + (l) + (m) + (n))
$___________
(p)
 
Secured Debt to Total Asset Value Ratio (as a percentage, (a) ÷ (o))2
_________%



_____________
2Pursuant to Section 5.02(a), cannot exceed thirty percent (30%)
 
 
B-3

--------------------------------------------------------------------------------



 
2.           Fixed Charge Coverage Ratio Calculation:


(a)
Borrower's EBITDA
$___________
(b)
Capital Expenditure Reserve (attach quarterly average calculation)
$___________
(c)
(a) - (b)
$___________
(d)
Principal paid and due and payable plus Interest Expense
$___________
 
plus cash dividends on preferred stock
 
(e)
Fixed Charge Coverage Ratio ((c) to (d))3
_______ : 1.00



3.           Net Worth Calculation:


(a)
Total Asset Value
$___________
(b)
Indebtedness
$___________
(c)
Net Worth4
$___________



4.           Unencumbered Interest Coverage Ratio




(a)
Net Operating Income for Qualified Real Property, less Capital Expenditure
Reserve for each such property
$___________
(b)
Interest Expense on unsecured debt
$___________
(c)
Unencumbered Interest Coverage Ratio ((a) to (b))5
______ : 1.00



5.           Unencumbered Debt Yield


(a)
Net Operating Income for Qualified Real Property,
   
less Capital Expenditure Reserve for each such property
$___________
(b)
Unsecured debt
$___________
(c)
Unencumbered Debt Yield (as a percentage, (a) to (b))6
_______%



6.           Debt to Total Asset Value Ratio Calculation:


(a)
Indebtedness
$___________
(b)
Total Asset Value
$___________
(c)
Debt to Total Asset Value Ratio7
_______%





3Pursuant to Section 5.02(b), must not be less than 1.50 to 1.00.
4Pursuant to Section 5.02(c), must not be less than $2,400,000,000, plus 50% of
the net proceeds of equity offerings after the date of the Credit Agreement.
 
 

 
B-4

--------------------------------------------------------------------------------




7.           Investment Limitations
(a)
Investments in Unconsolidated Affiliates and other REITS
$__________
(b)
(i)
Investments in loans other than Affiliate Mortgage Notes and loans used to
purchase TIF obligations
$__________
 
(ii)
Total Asset Value
$__________
 
(iii)
(i) ÷ (ii), expressed as a percentage8
________%
(c)
Investments in Affiliate Mortgage Notes and loans used to purchase TIF
obligations
$__________
(d)
Investments in undeveloped land
 
(e)
Investments in property under construction or development
$__________
(f)
(i)
Investments in Real Property not constituting Retail Property or undeveloped
land
$__________
 
(ii)
Total Asset Value
   
(iii)
(i) ÷ (ii), expressed as a percentage9
________%
(g)
(i)
Investments in undeveloped land, Unconsolidated
     
Affiliates and other REITS, property under construction or development, Mortgage
Notes and other loans and certain securities
$__________
 
(ii)
Total Asset Value
 
$__________
 
(iii)
(i) ÷ (ii), expressed as a percentage10
________%

___________
5Pursuant to Section 5.02(d), must not be less than 2.00 to 1.00.
6Pursuant to Section 5.02(e), must not be less than thirteen percent (13%).
7Pursuant to Section 5.02(f), cannot exceed sixty percent (60%).
8Pursuant to Section 6.03(e), cannot exceed five percent (5%) of Total Asset
Value.
9Pursuant to Section 6.03(i), cannot exceed fifteen percent (15%) of Total Asset
Value.
10Pursuant to Section 6.03, cannot exceed thirty percent (30%) of Total Asset
Value.






 
 
B-5

--------------------------------------------------------------------------------



 


This Compliance Certificate has been executed and delivered as of the date set
forth above.
 




 
WEINGARTEN REALTY INVESTORS
 
 
   
By:
    Name    Title     


 
 
B-6

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


EXHIBIT C


FORM OF GUARANTY




THIS GUARANTY dated as of _______________, 2010 executed and delivered by each
of the undersigned, whether one or more, (all each a “Guarantor” and,
collectively, the “Guarantors”), in favor of (a) JPMORGAN CHASE BANK, N.A., in
its capacity as Administrative Agent (the “Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of _______________, 2010,
by and among WEINGARTEN REALTY INVESTORS (the “Borrower”), the financial
institutions party thereto and their assignees in accordance therewith (the
“Lenders”), and the Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms, the “Credit
Agreement”) and (b) the Lenders.


WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;


WHEREAS, each Guarantor is a [wholly owned Subsidiary] of the Borrower;


WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Agent and the Lenders through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1.  Guaranty.  Each Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other
 
 
 
C-1

--------------------------------------------------------------------------------



 
Loan Document, including without limitation, the repayment of all principal of
the Loans made by the Lenders to the Borrower under the Credit Agreement and the
payment of all interest, fees, charges, reasonable attorneys fees and other
amounts payable to any Lender or the Agent thereunder or in connection
therewith; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Lenders or the Agent in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder.


Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations.  In this connection, each Guarantor
hereby waives the right of such Guarantor to require any holder of the
Obligations to take action against the Borrower as provided by any legal
requirement of any Governmental Authority.


Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):


(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Obligations; (ii) any change in the time, place or manner of
payment of all or any portion of the Obligations; (iii) any amendment or waiver
of, or consent to the departure from or other indulgence with respect to, the
Credit Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
 
 
 
C-2

--------------------------------------------------------------------------------


 
(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;


(c)           any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;


(d)           any settlement or compromise of any of the Obligations, any
security therefor, or any liability of any other party with respect to the
Obligations, or any subordination of the payment of the Obligations to the
payment of any other liability of the Borrower;


(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
other Guarantor, the Borrower or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)           any nonperfection of any security interest or other Lien on any of
the collateral securing any of the Obligations;


(g)           any act or failure to act by the Borrower or any other Person
which may adversely affect such Guarantor’s subrogation rights, if any, against
the Borrower to recover payments made under this Guaranty;


(h)           any application of sums paid by the Borrower or any other Person
with respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;


(i)           any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof; or


(j)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.


Section 4.  Action with Respect to Obligations.  The Lenders and the Agent may
in accordance with the Credit Agreement, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor);

 
C-3

--------------------------------------------------------------------------------



 
and (f) apply any sum, by whomsoever paid or however realized, to the
Obligations in such order as the Lenders or the Agent shall elect in accordance
with the Credit Agreement.


Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.


Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.


Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
applicable law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.


Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.


Section 9.  Reinstatement of Obligations.  Each Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
with respect to any Obligations if at any time payment of any such Obligations
is rescinded or otherwise must be restored by the Agent and/or the Lenders upon
the bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.


Section 10.  Subrogation.  Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and each Guarantor hereby
waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.


Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes (as defined in the Credit Agreement) or Other Taxes (as
defined in the Credit Agreement); provided that if any Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the Agent, Lender or Issuing Bank (as defined in the Credit
Agreement) (as the case may be) receives an amount equal to the sum it would
have received had no such deductions
 
 
C-4

--------------------------------------------------------------------------------



 
been made; (ii) such Guarantor shall make such deductions; and (iii) such
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority (as defined in the Credit Agreement) in accordance with applicable
law.


Section 12.  Set-off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty held by such Lender then due and
payable.  Each Guarantor agrees, to the fullest extent it may effectively do so
under applicable law, that any holder of a participation in a Note, whether or
not acquired pursuant to the applicable provisions of the Credit Agreement, may
exercise rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Guarantor in the amount of such participation.


Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.


Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.”  Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any
 
 
C-5

--------------------------------------------------------------------------------



 
other obligations of such Guarantor to the Agent and the Lenders), to be subject
to avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor nor any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.


Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower, of the
other Guarantors and of all other circumstances bearing upon the risk of
nonpayment of any of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent or any Lender shall have any duty whatsoever to advise any Guarantor
of information regarding such circumstances or risks.


Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


SECTION 17.  JURISDICTION, VENUE.


(a)           EACH GUARANTOR AGREES THAT THE FEDERAL DISTRICT COURT OF THE
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION, OR, AT THE OPTION OF THE AGENT,
ANY STATE COURT LOCATED IN HARRIS COUNTY, TEXAS SHALL HAVE NONEXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM OR ANY COLLATERAL. EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER IN ANY OTHER APPROPRIATE
JURISDICTION.  FURTHER, EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


(b)           THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL
AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL
SURVIVE THE PAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.
 
 
C-6

--------------------------------------------------------------------------------



 
Section 18.  Loan Accounts.  The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error.  The failure of the Agent to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.


Section 20.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder.  Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or any Guarantor. Each Guarantor may
not assign or transfer its obligations hereunder to any Person.


Section 21.  Amendments.  This Guaranty may not be amended except as provided in
the Credit Agreement.


Section 22.  Payments.  All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.


SECTION 23.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) IS LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER AND UNDER
OTHER LOAN DOCUMENTS.
 
 
C-7

--------------------------------------------------------------------------------



 
SECTION 24.  WAIVER OF JURY TRIAL.  THE GUARANTORS HEREBY ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE GUARANTORS, THE AGENT AND THE
LENDERS ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY OR THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF
ANY OF THEM.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE
FINANCING DESCRIBED IN THE LOAN DOCUMENTS.


Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement.  Each
Guarantor’s address for notice is set forth below its signature hereto.


Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.


Section 28.  Definitions.  (a) For the purposes of this Guaranty:


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.


(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.
 
 
C-8

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


(GUARANTOR)




By:        ________________________________________________                                                        
Name:   ________________________________________________                                                                                                                     
Title:       


Address for Notices:


c/o Weingarten Realty Investors
______________________________________________________                                                        
______________________________________________________                                                        

 
Attention:   _____________________________________________                                                                                                                                
 
 
 
C-9

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


EXHIBIT C-1


LIST OF GUARANTORS




Brookwood Square Holdings, LLC, a Delaware limited liability company
Decatur 215, LLC, a Delaware limited liability company
Parliament Square Center, Inc., a Texas corporation
Rancho San Marcos Holdings, LLC, a Delaware limited liability company
Weingarten Golden State, Inc., a Delaware corporation
Weingarten/Investments, Inc., a Texas corporation
Weingarten/Lufkin, Inc., a Texas corporation
Weingarten Nostat, Inc., a Texas corporation
Weingarten Realty Management Company, a Texas corporation
Wirt Road Realty, LLC, a Texas limited liability company
WNI/Tennessee Holdings, Inc., a Delaware corporation
WNI/Tennessee, L.P., a Delaware limited partnership
WRI/7080 Express Lane, Inc., a Texas corporation
WRI/Atlanta Park-3658, LP, a Delaware limited partnership
WRI/Louisiana Holdings, Inc., a Delaware corporation
WRI/Pitman Corners, Inc., a Texas corporation
WRI/Post Oak, Inc., a Texas corporation
WRI Ridgeway, LLC, a Delaware limited liability company
WRI Strom, LP, a Delaware limited partnership
WRI/TEXLA, LLC, a Louisiana limited liability company
WRI Uintah Holdings, LLC, a Delaware limited liability company
WRI Westgate Industrial Holdings, LLC, a Texas limited liability company




 
 
C-1-1

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


EXHIBIT D




FORM OF NOTE
[Competitive Note]
[Revolving Note]
 
 


$_________________________
_______________, 2010


FOR VALUE RECEIVED, WEINGARTEN REALTY INVESTORS, a Texas real estate investment
trust (“Maker”) promises to pay without offset or counterclaim to the order of
[insert name of Lender], (“Payee”), the principal amount equal to the lesser of
(x) __________________________ ($_____________) or (y) the outstanding amount
advanced by Payee as a [Revolving Loan] [Competitive Loan] under the Credit
Agreement (as hereinafter defined), payable in accordance with the terms of the
Credit Agreement.


Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.


Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period.  Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures
plus the aggregate principal amount outstanding of Competitive Loans  to exceed
the total Commitments.


This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.


This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.


THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
 
D-1

--------------------------------------------------------------------------------



 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.


Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement.  Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.


Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.


With respect to the incurrence of certain liabilities hereunder and the making
of certain agreements by Maker as herein stated, such incurrence of liabilities
and such agreements shall be binding upon Maker only as a trust formed under the
Texas Real Estate Investment Trust Act pursuant to that certain Restated
Declaration of Trust dated March 23, 1988 (as amended from time to time), and
only upon the assets of such Maker.  No Trust Manager or officer or holder of
any beneficial interest in Maker shall have any personal liability for the
payment of any indebtedness or other liabilities incurred by Maker hereunder or
for the performance of any agreements made by Maker hereunder, nor for any other
act, omission or obligation incurred by Maker or the Trust Managers except, in
the case of a Trust Manager, any liability arising from his own willful
misfeasance or malfeasance or gross negligence.


IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.


 
WEINGARTEN REALTY INVESTORS
 
 
   
By:
    Name    Title     




 
 
 
D-2

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


EXHIBIT D-1




FORM OF SWINGLINE NOTE


 


$50,000,000.00
_______________, 2010


FOR VALUE RECEIVED, WEINGARTEN REALTY INVESTORS, a Texas real estate investment
trust (“Maker”) promises to pay without offset or counterclaim to the order of
JPMORGAN CHASE BANK, N.A. (“Payee”), the principal amount equal to the lesser of
(x) Fifty Million Dollars ($50,000,000.00) or (y) the outstanding amount
advanced by Payee as a Swingline Loan under the Credit Agreement (as hereinafter
defined), payable in accordance with the terms of the Credit Agreement.


Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.


Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period.  Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures
plus the aggregate principal amount outstanding of Competitive Loans  to exceed
the total Commitments.


This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.


This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.


THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 
 
D-1-1

--------------------------------------------------------------------------------



 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.


Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement.  Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.


Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.


With respect to the incurrence of certain liabilities hereunder and the making
of certain agreements by Maker as herein stated, such incurrence of liabilities
and such agreements shall be binding upon Maker only as a trust formed under the
Texas Real Estate Investment Trust Act pursuant to that certain Restated
Declaration of Trust dated March 23, 1988 (as amended from time to time), and
only upon the assets of such Maker.  No Trust Manager or officer or holder of
any beneficial interest in Maker shall have any personal liability for the
payment of any indebtedness or other liabilities incurred by Maker hereunder or
for the performance of any agreements made by Maker hereunder, nor for any other
act, omission or obligation incurred by Maker or the Trust Managers except, in
the case of a Trust Manager, any liability arising from his own willful
misfeasance or malfeasance or gross negligence.


IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.


 
WEINGARTEN REALTY INVESTORS
 
 
   
By:
    Name    Title     




 
D-1-2

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


EXHIBIT E


[FORM OF] BORROWING REQUEST/INTEREST ELECTION REQUEST


[Date]


JPMorgan Chase Bank, N.A.,
as Administrative Agent
712 Main Street
Houston, Texas  77002


Attn:  Manager, Real Estate Group


Re:          Weingarten Realty Investors
Borrowing Request


Dear Ladies and Gentlemen:


This Borrowing Request is made with reference to that certain Amended and
Restated Credit Agreement dated as of ________________, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Weingarten Realty Investors (the “Borrower”), the financial institutions
party thereto, as lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent.  All capitalized terms used in this Borrowing Request (including any
attachments hereto) and not otherwise defined in this Borrowing Request shall
have the meanings set forth for such terms in the Credit Agreement.  All Section
references herein shall refer to the Credit Agreement.


The Borrower hereby requests [check as applicable] □ a conversion of an existing
Loan as provided below and/or □ an advance under the Credit Agreement, in the
amount of $____________ [minimum of $5,000,000.00 and in multiples of
$1,000,000.00].



  1.  
Aggregate Commitment
  $ 500,000,000.00                     2.  
The amount outstanding under the Revolving Loans
 
$_____________
                                  3.  
The amount outstanding under Competitive Loans
 
$_____________
                    4.  
LC Exposure
 
$_____________
                    5.  
The amount outstanding under Swingline Loans
 
$_____________
                    6.  
Available amount (1- 2- 3- 4-5)
 
$_____________
 

 
 
E-1

--------------------------------------------------------------------------------



 



  7.  
Less amount requested
($____________)
            8.  
Amount remaining to be advanced
$____________
            9.  
Account for funding:
 







The advance or conversion is to be made as follows:


A.           ABR Borrowing.



  1.  
Amount of ABR Borrowing:
$_____________
            2.  
Date of ABR Borrowing
_____________



B.           Eurodollar Borrowing:



  1.  
Amount of Eurodollar Borrowing:
$_____________
            2.  
Amount of conversion of existing Loan to Eurodollar Borrowing:
$_____________
            3.  
Number of Eurodollar Borrowing(s) now in effect:  [cannot exceed eight (8)
including Competitive Borrowings]
_____________
            4.  
Date of Eurodollar Rate Borrowing or conversion:
_____________
            5.  
Interest Period:
_____________
            6.  
Expiration date of current Interest Period as to this conversion:
_____________

 
C.           Swingline Loan:




  1.  
Amount of Swingline Loan
$_____________
            2.  
Date of Swingline Loan
_________, 20__



 
 
E-2

--------------------------------------------------------------------------------


 

 
The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date), and that the Borrower has kept, observed, performed and
fulfilled each and every one of its obligations under the Credit Agreement as of
the date hereof [except as follows: _______________]
 


Very truly yours,
 
WEINGARTEN REALTY INVESTORS
 
 
   
By:
    Name    Title     



 
 
 
E-3

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


EXHIBIT F


[FORM OF] COMPETITIVE BID REQUEST


[Date]


JPMorgan Chase Bank, N.A.,
as Administrative Agent
712 Main Street
Houston, Texas  77002


Attn:  Manager, Real Estate Group


Re:          Weingarten Realty Investors
Competitive Bid Request


Dear Ladies and Gentlemen:


This Competitive Bid Request is made with reference to that certain Amended and
Restated Credit Agreement dated as of ________________, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Weingarten Realty Investors (the “Borrower”), the financial institutions
party thereto, as lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent.  All capitalized terms used in this Competitive Bid Request (including
any attachments hereto) and not otherwise defined in this Competitive Bid
Request shall have the meanings set forth for such terms in the Credit
Agreement.  All Section references herein shall refer to the Credit Agreement.


The Borrower hereby requests Competitive Bids pursuant to Section 2.04 of the
Credit Agreement, in the amount of $____________ [minimum of $5,000,000.00 and
in multiples of $1,000,000.00].



  1.  
Aggregate Commitment
  $ 500,000,000.00                       2.  
The amount outstanding under the Revolving Loans and the Swingline Loans
 
$_____________
                      3.  
(i)
The amount outstanding under Competitive Loans*
 
$_____________
       
(ii)
The amount of Competitive Loans to be paid off prior to the funding of the
Competitive Loan requested herein
 
$_____________
       
(iii)
3(i) - 3(ii)
 
$_____________
                      4.  
LC Exposure
 
$_____________
 

 
 
F-1

--------------------------------------------------------------------------------



 



  5.  
Available amount (1-2-3(iii)-4)
$_____________
            6.  
Less amount requested*
($____________)
            7.  
Amount remaining to be advanced
$_____________
            8.  
Account for funding:
 





The Competitive Bids should offer a [Fixed Rate] [Margin on a LIBO Rate]


Amount of Borrowing:
$_____________
Date of Borrowing:
_________, 20__
Interest Period**
 



The Borrower hereby represents and warrants that the representations and
warranties contained in the Credit Agreement are true and correct as if made as
of this date (except to the extent relating to a specific date), and that the
Borrower has kept, observed, performed and fulfilled each and every one of its
obligations under the Credit Agreement as of the date hereof [except as follows:
_______________]






Very truly yours,
 
WEINGARTEN REALTY INVESTORS
 
 
   
By:
    Name    Title     



 
*
The sum of items 3(iii) and 6 cannot exceed 50% of item 1.

 
**
No more than eight (8) Eurodollar Borrowings (including Revolving Loans and
Competitive Loans) can be in effect at one time.


 
F-2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 